Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 1 of 69 PageID #: 3165



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 DATHAN JACKSON,                                   )
                                                   )
          Plaintiff,                               )
                                                   )
    v.                                             )          No. 4:18-CV-1243 RLW
                                                   )
 GENERAL MOTORS, LLC,                              )
                                                   )
          Defendant.                               )

                               MEMORANDUM AND ORDER

         This employment discrimination matter is before the Court on Defendant General Motors,

LLC’s (“GM”) Motion for Summary Judgment.              (ECF No. 95.)     Plaintiff Dathan Jackson

(“Plaintiff”) opposes the Motion and it is fully briefed. Because GM has established that no

genuine issues of material fact remain as to any of Plaintiff’s claims, its Motion for Summary

Judgment will be granted in all respects.

Introduction

         Plaintiff is an African-American male who was employed as an hourly, union employee on

the assembly line at GM’s Assembly Plant in Wentzville, Missouri from January 12, 2015, through

June 28, 2018. Plaintiff sustained a back injury at work on June 28, 2016. Thereafter, Plaintiff’s

work restrictions imposed by his doctor left him unable to work his usual position. Plaintiff had

periods of paid and unpaid leave and attempted to work in multiple other positions to which GM

reassigned him, but those positions either hurt his back or were not available to Plaintiff on a

permanent basis. GM terminated Plaintiff’s employment on June 28, 2018, for the stated reason

that he violated the terms of its collectively bargained, mandatory six-step attendance policy.

         Plaintiff filed this action claiming that GM terminated him for discriminatory reasons.

Plaintiff’s Second Amended Complaint (ECF No. 31) (“Complaint”) asserts federal and
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 2 of 69 PageID #: 3166



supplemental state law claims of disability discrimination in violation of the Americans with

Disabilities Act, 42 U.S.C. §§ 12101, et seq. (“ADA”) (Count I), and the Missouri Human Rights

Act, §§ 213.010, et seq., Mo. Rev. Stat. (2017) (“MHRA”) (Count III); retaliation in violation of

the ADA (Count II) and MHRA (Count IV); discrimination based on Plaintiff’s exercise of rights

under the Missouri Worker’s Compensation Law, § 287.780, Mo. Rev. Stat. (“MWCL”) (Count

V); and race discrimination in violation of Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C. §§ 2000e, et seq. (“Title VII”) (Count VI), and the MHRA (Count VII). 1 GM moves

for summary judgment on all of Plaintiff’s claims.

Legal Standard

        The Court may grant a motion for summary judgment if “the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc). The substantive

law determines which facts are critical and which are irrelevant. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). Only disputes over facts that might affect the outcome will properly

preclude summary judgment. Id. Summary judgment is not proper if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party. Id.

        A moving party always bears the burden of informing the Court of the basis of its motion.

Celotex Corp., 477 U.S. at 323. Once the moving party discharges this burden, the nonmoving

party must set forth specific facts demonstrating there is a dispute as to a genuine issue of material

fact, not the “mere existence of some alleged factual dispute.” Fed. R. Civ. P. 56(e); Anderson,



        1
          Plaintiff voluntarily dismissed without prejudice Count VIII of his Complaint, which asserted a
state law tortious interference with contract claim against former defendant Dr. Anil Gupta. (ECF No. 58.)
                                                      2
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 3 of 69 PageID #: 3167



477 U.S. at 248. “The nonmoving party may not rely on allegations or denials,” but rather “must

substantiate [his] allegations with sufficient probative evidence that would permit a finding in [his]

favor on more than mere speculation or conjecture.” Carter v. Pulaski Cnty. Special Sch. Dist.,

956 F.3d 1055, 1059 (8th Cir. 2020) (quoting Ball v. City of Lincoln, Neb., 870 F.3d 722, 727 (8th

Cir. 2017) (cleaned up)). “Small factual disputes about the underlying events . . . could only create

the ‘metaphysical’ kind of doubt that the Supreme Court decried in Matsushita Electric Industrial

Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).” Main v. Ozark Health, Inc., 959 F.3d 319,

327 (8th Cir. 2020) (cleaned up; quoted case omitted).

        In passing on a motion for summary judgment, the Court must view the facts in the light

most favorable to the nonmoving party, and all justifiable inferences are to be drawn in his favor.

Celotex Corp., 477 U.S. at 331. The Court’s function is not to weigh the evidence but to determine

whether there is a genuine issue for trial. Anderson, 477 U.S. at 249. “‘Credibility determinations,

the weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

functions, not those of a judge.’” Torgerson, 643 F.3d at 1042 (quoting Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 150 (2000)).

Facts

                                                  I.

        As a threshold matter, GM filed a Statement of Undisputed Facts (ECF No. 97) in support

of its Motion for Summary Judgment as required by Local Rule 4.01(E), consisting of 246

separately numbered paragraphs in 47 pages. Plaintiff filed a Response (ECF No. 107) as required

by Rule 4.01(E), which denied many of GM’s facts and consisted of 57 pages. GM filed a Motion

to Strike and Deem Responses to Statement of Undisputed Facts Admitted (ECF No. 124), which

asserted that Plaintiff’s Response violated Rule 56, Federal Rules of Civil Procedure, and Local

Rule 4.01(E), as to—

                                                  3
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 4 of 69 PageID #: 3168



               • inadmissible exhibits d, h, i, l, m, n, o, and r/s , which lack
               foundation and authentication;

               • Roy Weatherspoon’s Declaration, a previously undisclosed
               witness, whose testimony lacks probative value and unduly confuses
               the issues;

               • Plaintiff’s Declaration, which contains self-serving testimony,
               hearsay, and contradicts his deposition;

               • Plaintiff’s Responses to Facts 13, 15, 18, 25 (FN 6), 32-33, 35-37,
               39-44, 47-48, 53, 58, 64-65, 70, 84, 87-89, 94-95, 100, 106, 114,
               117, 120, 125, 127, 129-132, 135 (FN 10), 146-148, 150, 152, 154-
               155, 157, 160, 161, 165, 168-169, 171-172, 174-175, 177, 191-192,
               195-198, 200, 202, 205-207, 217, 220, 225, 232, 237-238, 242-244,
               to the extent they add non-responsive, self-serving statements that
               are unrelated to the original factual assertion.

               • Plaintiff’s responses to Facts 5-8, 10-12, 20-21, 28, 35, 60 (FN 16)-
               61, 64, 67, 76-77, 80, 82-83, 86, 110 (FN 24), 112, 115, 117, 122,
               123, 141, 155, 158, 168, 177, 178, 190, 207, as unsubstantiated
               denials inconsistent with Local Rule 7-401 and Fed. R. Civ. P. 56.

               • Plaintiff’s Responses to Facts 69, 71-74, 114 and footnote 16
               because they rely on Plaintiff’s inability to recall the event described
               in the original Fact.

(ECF No. 124 at 1-2.)

       The Court denied GM’s Motion to Strike on the grounds that a motion to strike is properly

directed only to pleadings, Rule 12(f), Fed. R. Civ. P., and when ruling on a motion for summary

judgment a Court should ignore inadmissible evidence instead of striking it from the record. (ECF

No. 130.)

       GM filed a Reply in Support of Statement of Undisputed Facts (ECF No. 127), a 149-page

document that sets forth each of GM’s Facts, Plaintiff’s Responses, and argument as to why the

Court should not credit the denials or the additional, allegedly non-responsive, information

contained in Plaintiff’s Response. Thus, the Court has been presented with a total of 255 pages of

facts, disputes, and argument with respect to the facts.



                                                  4
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 5 of 69 PageID #: 3169



        The “concision and specificity required” by rules such as Local Rule 4.01(E) “seek to aid

the district court in passing upon a motion for summary judgment, reflecting the aphorism that it

is the parties who know the case better than the judge.” Libel v. Adventure Lands of Am., Inc.,

482 F.3d 1028, 1032 (8th Cir. 2007) (cited case omitted). The local rule “exists to prevent a district

court from engaging in the proverbial search for a needle in the haystack. Courts have neither the

duty nor the time to investigate the record in search of an unidentified genuine issue of material

fact to support a claim or a defense.” Id. (internal quotation and citation omitted).

        Here, the parties have eluded Local Rule 4.01(E)’s requirements of concision and

specificity and forced the Court to undertake a cumbersome review of the record. Plaintiff disputes

many of GM’s Statement of Undisputed Facts, often by lengthy explanations and arguments, some

of which are non-responsive, and many of which add extraneous information that appears intended

to obscure and confuse rather than clarify the record. The Court disregards these where they do

not raise genuine disputes of material fact, but does not specifically address each one. Plaintiff

often refers to his verified Declaration (ECF No. 109, Ex. 9), but some of the averments therein

contradict Plaintiff’s prior deposition testimony, are not supported by citations to record evidence,

or reflect Plaintiff’s frequent testimony that he does not remember events documented in GM’s

employment records. 2 Where Plaintiff establishes a genuine dispute as to a material issue of fact




        2
          After Plaintiff’s deposition was taken, GM served Plaintiff with extensive Requests for
Admissions (ECF No. 101, Ex. 22). For his answers to many of the Requests, Plaintiff denies or states he
is unable to admit or deny information contained in GM’s records, such as his absence from work on
particular dates, including for disciplinary suspension, or states he is “unable to admit or deny [a Request]
because he does not recall many of the exact dates that he did and did not work at GM, including these
dates, although he has a distinct recollection of certain dates. Plaintiff currently has no evidence to show
that he worked these dates.” See, e.g., Pl.’s Answers Nos. 12, 13, 19, 20, 24, 25, 26, 27, 33. Plaintiff
similarly denies other events documented in GM’s records without offering affirmative evidence to support
his denials. See, e.g., Pl.’s Answers Nos. 14, 15, 16, 17, 18, 28, 29, 30, 32. These citations are merely
illustrative of many similar Answers by Plaintiff.
                                                      5
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 6 of 69 PageID #: 3170



or that a justifiable inference may be drawn in his favor, the Court accepts Plaintiff’s version of

events as true.

                                                 II.

The Parties

       GM operates an Assembly Plant in Wentzville, Missouri where it produces trucks and vans.

Plaintiff was employed as an assembler at the Assembly Plant from January 12, 2015, through

June 28, 2018. Plaintiff was hired as a temporary employee. On March 12, 2015, he accepted a

position for regular, full-time employment. Plaintiff worked in General Assembly which includes

the Trim and Chassis departments. He originally worked the third or midnight shift until he bid

on and received a first shift position. Generally, the first shift consists of more senior employees

than the second or third shift, because it is a better work schedule.

The Collective Bargaining Agreement

       At all times during Plaintiff’s employment with GM, a National collective bargaining

agreement (“National CBA”) between GM and the Local 2250 United Autoworkers Union (the

“UAW” or “Local 2250”) and a Local collective bargaining agreement (“Local CBA”) between

GM and the UAW governed Plaintiff’s employment. Plaintiff was a member of UAW Local 2250

and was paid on an hourly basis while a GM employee. The current composition of the Local

2250 bargaining unit is approximately 50% Black.

       The National CBA contains “Document No. 8 – Memorandum of Understanding – Special

Procedure for Attendance” (“Document 8”) (ECF No. 98-4). Document 8 states it is “is a process

in which the reason for an absence is no longer relevant nor required.” (Doc. 8 ¶ 2.) Document

8’s “procedure is separate and distinct from the plant’s standard corrective disciplinary procedures.

All instances of employee absence, except the excludable absences as defined in paragraph 5,

below, will be addressed through this procedure.” (Doc. 8 ¶ 4.) Paragraph 5 of Document 8

                                                  6
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 7 of 69 PageID #: 3171



provides the specific circumstances under which employee absences are excused, and includes the

following types of excused/approved leave relevant here: informal leave, formal leave, sick leave

(when receiving Sickness and Accident Benefits), compensable leave, approved vacation, vacation

restricted (“VR”), disciplinary layoff or suspension. 3 Absences that are not excused under the

terms of Document 8 are considered “unexcused” and are subject to a six-step progressive

disciplinary process outlined as a part of Document 8, which culminates in the termination of the

employee’s employment at Step 6. (Doc. 8 ¶ 10.)

        Document 8 provides that absences of three or more consecutive days will be treated as

two separate absences, which means an absence of four consecutive days amounts to two of the

six steps of the discipline process. (Doc. 8 ¶ 6.) Each of the first five Attendance Improvement

Steps of the progressive discipline under Document 8 remain on an employee’s record for specified

periods of time. (Doc. 8 ¶ 10 chart). For example, a Step 1 discipline remains on an employee’s

record for six months and any subsequent discipline within six months of a Step 1 discipline would

progress the employee to the next step(s). (Id.) If an employee received no further attendance

discipline while the Attendance Improvement Step 1 discipline was in effect, the Step 1 discipline

would roll off of the employee’s record at the end of six months. Attendance Improvement Steps

3, 4, and 5 of Document 8’s six-step progressive discipline process remain on an employee’s record

for eighteen months. (Id.) Steps 1 through 5 are “extended by periods of leaves.” (Id.) This

means that the time the Document 8 discipline remains on an employee’s record is paused while




        3
          Vacation Restricted (“VR”) is paid time off allotted to each union employee pursuant to the
collective bargaining agreement. UAW employees receive 5 VR days (40 hours) each year. VR time may
be used in increments of hours or days and may be used for any reason whatsoever, with 30 minutes notice
prior to the employee’s shift. Pursuant to Document 8 (¶ 8), however, employees who are placed in Step 4
or Step 5 of the Attendance Improvement Steps must receive prior approval for use of VR days. (Herina
Decl. #2 ¶ 9 (ECF No. 129-1)). Document 8 also addresses a variety of other excused absences not at issue
in this case.
                                                   7
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 8 of 69 PageID #: 3172



the employee is on any form of leave. For example, if an employee is on leave for two months of

a twelve-month discipline period, the discipline stays on his record for fourteen months.

       Because Document 8’s terms and application are stringent, GM routinely disciplines

employees under the policy. There were over 6,000 incidents when employees received Document

8 discipline between January 1, 2015 and July 29, 2019. During this period, two of GM’s UAW

ADAPT Representatives Ron Brown and Shara Houlihan-Grabenhorst (“Houlihan”), whose

conduct is at issue in this case, also received discipline under Document 8 for unexcused absences.

       Because Document 8 is “separate and distinct from the plant’s standard corrective

disciplinary procedures,” the Attendance Improvement Steps outlined in Document 8 are not

subject to ¶76(b) of the National CBA, which states that “imposing discipline on a current charge,

Management will not take into account any prior infractions which occurred more than twenty-

four months previously.”      (Herina Decl. #2 ¶ 10.)     GM has imposed discipline, including

termination, for Document 8 events that occurred more than twenty-four months earlier. (Id.)

“Document 8 discipline remains on an employee’s record for the time prescribed and shall remain

on the employee’s record until he/she was actively working in the Plant (as opposed to on leave)

for the time period of the discipline.” (Id.)

       Plaintiff understood that under Document 8’s special procedure for attendance under the

National CBA, there were fixed outcomes for all attendance issues.

       The National CBA contains a seniority provision that applies to all regular UAW

employees employed by GM. Plaintiff understood that under the National CBA, all positions at

GJ are assigned based on seniority. Under the union seniority rules at GM, employees can bid on

open jobs. If two employees bid on the same job, the employee with the higher seniority gets the

job. This rule applies even when the employee with lower seniority has a medical condition or

disability limiting his or her ability to perform the essential functions of their former position; a

                                                 8
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 9 of 69 PageID #: 3173



lower seniority employee cannot bump an employee with higher seniority from a job, even if the

lower seniority employee’s placement is due to an illness or disability that requires

accommodation. 4 Plaintiff did not accrue seniority while he was a temporary employee and his

seniority date with GM was March 12, 2015.

GM’s Policies and Procedures

        At all times during Plaintiff’s employment, GM had in place policies that are designed to

prevent discrimination, harassment, and retaliation against employees on the basis of protected

categories including disability and race. GM employs Denise Black, a Black female, in the role

of Discrimination Coordinator to take complaints of harassment and discrimination against GM

made by members of UAW Local 2250. In her role as Discrimination Coordinator, Ms. Black

speaks to new hires at their orientation and provides new employees the means by which she can

be contacted in the Labor Relations Department. 5

        Plaintiff did not complain internally at GM about being treated differently based on his

medical condition, disability, or race. (Pl. Dep. 544:23-545:3.) 6 Plaintiff did complain to GM that

he had not been paid for two days that he had worked in July 2017, and one day that he had worked

in October 2017.



        4
         Paragraph 72 of the National CBA provides, “Employees who have been incapacitated at their
regular work by injury or compensable occupational disease while employed by the Corporation, will be
employed in other work on jobs that are operating in the plant which they can do without regard to any
seniority provisions of this Agreement, except that such employees may not displace employees with longer
seniority, provided, however, that by written agreement between local Management and Ship Committee,
such employees may be placed or retained on jobs they can do without regard to seniority rules.” (Emphasis
added.) The uncontroverted evidence is that there was no written local agreement permitting employees
who had been injured at work to be placed on jobs without regard to seniority, and all positions at GM’s
Wentzville Assembly Plan are placed according to seniority. (Welling Dep. 11:10-20; Houlihan Dep.
46:22–47:10; Renaud Dep. 124:19-22; Herina Decl. ¶ 13.)
        5
         Plaintiff denies that Ms. Black spoke at his orientation. This dispute is immaterial.
        6
         As will be discussed later, Plaintiff also complained about positions he was assigned to following
his back injury, as GM attempted to accommodate his physician’s work restriction.
                                                      9
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 10 of 69 PageID #: 3174



 GM Plant Medical Department

         GM maintains a medical department at the GM Assembly Plant and staffs it with onsite

 physicians and nurses to address work-related and non-work related injuries, disabilities, and

 illnesses (“GM Plant Medical”). GM Plant Medical employs nurses who are members of the local

 UAW union. Nurses are non-exempt employees at GM, except for one nursing supervisor. Nurses

 in GM Plant Medical do not make employment decisions such as hiring, termination, or discipline

 related to UAW employees in the Wentzville Assembly Plant.

         GM Plant Medical maintains medical records and progress notes for all employees seen in

 GM Plant Medical, including Plaintiff. If an employee has a work-related injury that is covered

 by workers’ compensation, GM Plant Medical typically serves as the primary medical care

 provider and makes decisions related to the course of treatment, including the need for additional

 testing, physical therapy, or other outside services to facilitate the employee’s recovery. For non-

 work related injuries and those not covered by workers’ compensation, GM Plant Medical serves

 only as an advisor/evaluator, and does not serve as the primary medical care provider. 7

         All employees returning from a medically related leave of absence are required to undergo

 a return to work evaluation by GM Plant Medical prior to returning to work. This policy applies

 equally to all employees whether their leave is covered by workers’ compensation or not. Pursuant

 to GM’s policy, which Plaintiff understood at the time, restrictions or leave prescribed by a

 personal physician must contain an end date for the listed restrictions or leave. 8 (Pl. Dep. 223:9-



         7
          GM Plant Medical records note whether an employee’s workers’ compensation claim is approved
 or denied to indicate whether GM Plant Medical is serving as the primary medical care provider. GM Plant
 Medical plays no role in deciding whether workers’ compensation benefits are approved or denied; those
 decisions are made by GM’s third-party benefits administrator, Sedgwick.
         8
           Plaintiff disputed this fact by stating there is no written policy requiring end dates on physician’s
 notes. In his deposition, Plaintiff admits that he was aware of the policy requiring an end date on work
 restrictions and that GM Plant Medical repeatedly told him his physician’s note needed an end date so there
                                                         10
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 11 of 69 PageID #: 3175



 225:1; Gupta Decl. ¶15.) A new doctor’s note, with end dates for the restrictions, is required to

 either extend the leave or return the employee to work. Otherwise, the leave is unexcused and

 subject to discipline under Document 8.

         GM Plant Medical has the limited discretion to temporarily cover certain employee

 absences that are associated with medical care and treatment of employees. (Herina Decl. #2 ¶ 11.)

 Absences that Plant Medical can cover are excused under Document 8. (Id.) Those instances are

 limited to situations where the absence is necessitated by Plant Medical’s need for additional

 information, or the employee’s need for medical treatment that is requested by GM Plant Medical;

 e.g., Plant Medical requests an employee return to his personal physician to provide updated

 restrictions, which occurred in this case when Plaintiff reported back pain from an assigned

 position. (Id.) Such “covered” absences would be excused under the terms of Document 8 under

 sick leave. (Id.)

         At the conclusion of the return to work evaluation by GM Plant Medical, the employee is

 given a Duty Disposition Report (“DDR”), subsequently called a Duty Disposition Letter

 (“DDL”), which includes the following information: (1) the date and time of the visit to GM Plant

 Medical; (2) a list of the employee’s restrictions; (3) the start date and end date for the restrictions;

 and (4) any notes related to employment status and the date of next appointment with GM Plant

 Medical. During Plaintiff’s employment with GM he was issued a DDR on thirty-two (32)

 occasions.




 was a specific date when his work restrictions would be re-evaluated. To the extent Plaintiff asserts that
 GM occasionally accepted notes without an end date, the record shows he was reminded each time to
 comply with the requirement in the future. GM Plant Medical’s relaxation of its rules in Plaintiff’s favor
 is not evidence of a disputed fact as to discrimination, retaliation, or pretext. See Sandbach v. Rafco Clean,
 LLC, 2020 WL 109591, at *5 (E.D. Mo. Jan. 9, 2020) (it was not evidence of pretext where defendant
 disregarded its progressive discipline procedure to the extent it did not enforce a three-day suspension
 against plaintiff after she received a third warning under the procedure, as this was “doing something
 positive” for the plaintiff).
                                                       11
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 12 of 69 PageID #: 3176



 GM’s ADAPT Program

         At all relevant times, GM has had a program called “Accommodating DisAbled People in

 Transition,” known as ADAPT. ADAPT allows “UAW-GM employees with restrictions or

 disabilities an opportunity to be either retained at work or return to work on meaningful jobs.”

 Participation in the ADAPT program is voluntary at the employee’s election. During Plaintiff’s

 employment, GM employed Ron Brown and Shara Houlihan as the ADAPT UAW

 Representatives. Their primary job function was to place ADAPT participants in open positions

 that met the employees’ restrictions. Brown and Houlihan were appointed to their positions by the

 International UAW, specifically the Vice President and Director of the UAW-General Motors.

 (Herina Decl. #2 ¶ 4.)

         GM provides to UAW ADAPT representatives an ADAPT Manual (ECF No. 108-2) that

 is intended as a guide for the ADAPT process that is administered and applied on the Plant level.

 The procedures set forth in ADAPT Manual are not mandatory.                   ADAPT procedures are

 administered on a plant-by-plant basis and may vary from the guidelines set forth in ADAPT

 Manual depending on the specific needs of the individual Plant. (Herina Decl. #2 ¶ 14.)

         ADAPT participants who are being treated by a personal physician engage in the following

 process to return to work: (1) visit GM Plant Medical with restrictions from their personal doctor;

 (2) GM Plant Medical reviews the restrictions in relation to the particular employee’s duties at GM

 and determines whether the restrictions are appropriate under the medical circumstances; 9 (3) GM

 Plant Medical implements the employee’s personal physician’s restrictions; and (4) the employee

 presents the restrictions to ADAPT or Labor to see if any available jobs fit the restrictions.



         9
          GM Plant Medical never made modifications to Plaintiff’s work restrictions. On the day Plaintiff
 was terminated, his work restrictions were modified by his personal physician, Dr. Shenouda, after GM
 Plant Medical Director Dr. Gupta called Dr. Shenouda to clarify and discuss Plaintiff’s restrictions. This
 is discussed more fully infra.
                                                   12
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 13 of 69 PageID #: 3177



         GM Plant Medical personnel do not decide whether to place an employee in a particular

 position or if any positions are open; those decisions are left to ADAPT and Labor. After an

 employee presents restrictions to ADAPT or Labor, ADAPT representatives and/or GM Labor

 Relations Representatives assess the restrictions and determine whether any open jobs are

 available within the restrictions.

         ADAPT places employees in positions according to their restrictions and seniority under

 the National CBA. 10 ADAPT employees cannot bump more senior employees from their position

 as an accommodation to a disability. When trying to place employees in positions that meet their

 restrictions, ADAPT representatives first look at open and available positions within the

 employee’s home department on their assigned shift. If no jobs are available in the employee’s

 home department on their assigned shift, then the ADAPT representative will look at jobs within

 the same department on other shifts. ADAPT does not place employees outside of their home

 department. In this case, the ADAPT representatives placed Plaintiff in jobs located only in the

 General Assembly department.

         ADAPT representatives determine open/available positions in several ways, including, as

 appropriate, by talking to the UAW committeemen (UAW-appointed representatives who serve as

 intermediaries between GM management and union employees), by talking to department business

 managers about openings with their respective departments, and/or by reviewing 603 sheets and




         10
            Plaintiff denies this fact and asserts he was placed in numerous positions that caused him pain
 and were not consistent with the work restrictions issued by his personal physician and implemented by
 GM Plant Medical. Plaintiff’s subjective opinion that the jobs in which he was placed did not meet his
 work restrictions because they caused him pain is not supported by any evidence in the record, including
 competent medical testimony, and does not create a genuine dispute of material fact, particularly as Plaintiff
 admitted he did not know the job duties of his placements as he did not read the Job Element Sheets (“JES”).
 (Pl. Dep. 287:7-289:15.) The undisputed evidence in the record is that GM believed the jobs on which it
 placed Plaintiff met his restrictions. Further, it is undisputed that when Plaintiff complained a job hurt his
 back, he was sent to ADAPT or Plant Medical (which then covered his absences), and was removed from
 that job.
                                                         13
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 14 of 69 PageID #: 3178



 63(b) sheets. A 603 Sheet is a list of employees who are on sick leave as of the particular date that

 the 603 sheet is printed. ADAPT participants can be placed on a temporary basis in positions that

 are temporarily open due to the permanent employee being on sick leave. 63(b) sheets are posted

 within a department and show all open positions within the department that are open for bid. Open

 positions on the 63(b) list are awarded based on seniority. 11

         To determine if a particular job fits an employee’s restrictions, an ADAPT representative

 relies on several resources as appropriate and necessary to the particular situation, including: (1)

 personal experience, (2) talking to the UAW committeeperson and department business managers,

 (3) reviewing the Job Element Sheets (“JES”) detailing the physical requirements of a particular

 position, (4) observing other employees performing the job; and/or (5) consulting with GM Plant

 Medical.     ADAPT Representative Shara Houlihan testified she particularly considered the

 employee’s height for some jobs. (Houlihan Dep. 115:9-21). Plaintiff is 6’ 5” tall.

         When GM is unable to find a job that accommodates one or more of an employee’s

 restrictions, it places the employee on “No Jobs Available With Restrictions” (“NJAWR”) status.

 For all employees on NJAWR status, each must return to GM Plant Medical upon the expiration

 of NJAWR leave. Plaintiff acknowledged in his deposition that he was required to physically

 return to GM Plant Medical for appointments that corresponded to the dates his NJAWR status

 ended. (Pl. Dep. 273:17-274:24.)

         Paragraph 43(b) of the National CBA allows employees to file a grievance based on “a

 refusal of Management to return an employee to work from sick leave of absence by reason of the




         11
           The GM Assembly Plant does not retain as part of its business records copies of bid sheets, 63(b)
 sheets, and 603 sheets in the ordinary course of its business because doing so would require retention of
 large volumes of documents. Nothing in GM’s document retention policies or within the UAW collective
 bargaining agreement requires retention of these documents. (Herina Decl. #2 ¶ 13.)
                                                     14
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 15 of 69 PageID #: 3179



 medical findings of a physician or physicians acting for the Corporation.” Plaintiff never filed a

 grievance under Paragraph 43(b) of the National CBA.

 Plaintiff’s Attendance and Document 8 Disciplinary History at GM

         From January 1, 2016, to June 28, 2018, during the last two and a half years of Plaintiff’s

 employment, GM’s records reflect and it believes that Plaintiff worked a total of 440.5 hours, or

 approximately fifty-five (55) eight-hour days, out of 913 days. From January 1, 2016, to the date

 of his termination on June 28, 2018, GM’s records reflect and it believes that Plaintiff never

 worked a complete forty-hour workweek. During Plaintiff’s employment from January 2015 to

 June 28, 2018, GM’s records reflect that he did not work on 846 days for various reasons that

 include, among other things, days Plaintiff was on NJAWR leave and on unrelated disciplinary

 suspension. The Court incorporates by reference herein the chart set forth in GM’s Statement of

 Facts No. 60 (ECF No. 127 at 32-35) that shows the days Plaintiff did not work and the evidentiary

 support in the record therefor.

         Plaintiff was absent from work from December 2-10, 2015, and as a result received

 discipline pursuant to Document 8 of the UAW National Agreement. 12 Plaintiff provided no

 medical documentation to GM that excused his absences on December 2-8, 2015, though he

 presented a note on December 11, 2015, that was dated December 8, 2015 and excused him from



         12
            Plaintiff’s denial of this fact is contrary to the record evidence including GM’s business records
 and is not supported by admissible evidence, but rather takes issue with whether the discipline was justified.
 Plaintiff does not present probative evidence to overcome GM’s evidence but instead points to self-serving
 and otherwise unsupported references in his deposition testimony. “The nonmoving party may not rely on
 allegations or denials,” but rather “must substantiate [his] allegations with sufficient probative evidence
 that would permit a finding in [his] favor on more than mere speculation or conjecture.” Carter, 956 F.3d
 at 1059 (quoted case omitted). See Bacon v. Hennepin Cnty. Med. Ctr., 550 F.3d 711, 716 (8th Cir. 2008)
 (self-serving affidavits cannot defeat a properly supported summary judgment motion but a plaintiff must
 substantiate his allegations with probative evidence which would permit a finding in plaintiff’s favor);
 Nicks v. Wilkie, 2020 WL 836313, at *4 (E.D. Mo. Feb. 20, 2020) (no genuine issue of material fact existed
 where plaintiff did not present probative evidence to overcome the defendant’s evidence but instead pointed
 to self-serving and otherwise unsubstantiated references in her deposition testimony). Plaintiff’s self-
 serving and otherwise unsupported testimony here does not raise a genuine dispute of fact.
                                                          15
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 16 of 69 PageID #: 3180



 work only on December 10, 2015. Thus, these absences were unapproved absences under

 Document 8, which mandates imposing discipline for any absences not excused by its policy.

         On March 16, 2016, after allowing Plaintiff time to appeal the denial of a short-term

 disability (“STD”) claim related to the December 2015 absences, GM issued Plaintiff a “Notice of

 Disciplinary Action–Inappropriate Behavior” for Attendance Improvement Step 2 under

 Document 8 of the National CBA, progressing to Step 2 because the absence totaled more than

 three consecutive days. Plaintiff received a copy of the Step 2 Discipline on or about March 16,

 2016, but refused to sign it because he did not agree with it.

         The gap in time between Plaintiff’s absences and GM imposing the Step 2 discipline

 occurred in part because GM’s policy is to issue all employee discipline in person. GM does not

 issue discipline or discuss disciplinary matters by phone or e-mail communication. In Plaintiff’s

 case, GM waited until Plaintiff returned to work and addressed his disciplinary issues in person at

 that time. The gap in time also occurred in part because the Assembly Plant was shut down

 between December 24, 2015, through January 16, 2016, and Plaintiff was absent from February 1-

 12, 2016, and March 2-9, 2016.

         GM’s records reflect and it believes that on March 16, 2016, Plaintiff was present for a

 76(a) Discipline Interview with Jeff Morgan, UAW Committeeman, and Angela Harper, Labor

 Relations Representative. 13 GM has no record of Plaintiff filing a grievance after he received Step

 2 of the Document 8 disciplinary process. The UAW did not independently file a grievance

 regarding this discipline. 14




         13
           The reference to a “76(a) Discipline Interview” relates to Paragraph 76(a) of the National CBA.
         14
          Grievances may be filed for Document 8 discipline when the procedure was improperly
 administered (e.g., the wrong step of the process), or if there are extraordinary circumstances beyond the
 employee’s control. (Herina Decl. ¶ 36 (ECF 101-4)).
                                                     16
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 17 of 69 PageID #: 3181



         GM’s records establish that Plaintiff was absent from February 1, 2016 through February

 12, 2016. 15 Plaintiff denies the absence but admits he has no evidence to show he worked these

 dates. As a result, on March 16, 2016, GM issued Plaintiff a “Notice of Disciplinary Action –

 Inappropriate Behavior” for Attendance Improvement Step 4 under Document 8, issued during the

 same 76(a) Discipline Interview with Jeff Morgan and Angela Harper where GM presented

 Plaintiff’s Step 2 discipline.

         Plaintiff understands that he went from Step 2 of Discipline to Step 4 of Discipline because

 the absences from February 1–12, 2016, were more than three consecutive days and counted as

 two separate Steps. As a result of Plaintiff reaching Step 4 in the Document 8 Disciplinary Process,

 GM suspended Plaintiff from work without pay for the balance of his shift on March 16, 2016,

 plus two weeks thereafter. 16 GM has no record of Plaintiff filing a grievance after he received

 Step 4 of the Document 8 disciplinary process. The UAW did not independently file a grievance

 regarding this discipline.

         GM’s records reflect and it believes that Plaintiff missed work on May 24, 2016, and May

 25, 2016, so he again received discipline pursuant to Document 8 of the National CBA. Plaintiff

 was not paid for working this time, he has never complained that he was not paid for time he

 worked from May 24–25, 2016, his time records do not indicate he clocked in, and he did not file

 a grievance relating to either the unpaid time or the discipline. On May 26, 2016, GM’s records

 reflect that GM issued Plaintiff a “Notice of Disciplinary Action–Inappropriate Behavior” for



         15
           Plaintiff’s response to GM’s statement of this fact is that he “does not recall being absent or
 receiving this disciplinary notice.” Plaintiff’s failure to recall an event is not the same as a denial supported
 by admissible evidence in the record. See Bosley v. Cargill Meat Solutions Corp., 705 F.3d 777, 782 (8th
 Cir. 2013); see also To v. U.S. Bancorp, 651 F.3d 888, 892 (8th Cir. 2011) (recognizing that failing to recall
 whether an event occurred is not the same as denying the event occurred).
         16
           Plaintiff testified he does not recall receiving a suspension in 2016. Plaintiff’s failure to recall an
 event is not the same as a denial supported by admissible evidence in the record. See n.15, supra.
                                                         17
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 18 of 69 PageID #: 3182



 Attendance Improvement Step 5 under Document 8 during a 76(a) Discipline Interview with

 Bobby Harris and Jeremy Stritzel. The UAW did not independently file a grievance regarding this

 discipline. 17

         As a result of Plaintiff reaching Step 5 in the Document 8 Disciplinary Process, GM

 suspended Plaintiff from work without pay for the balance of his shift on May 26, 2016, plus thirty

 days thereafter. Plaintiff testified that he had no recollection of being suspended for thirty days

 from May 26, 2016, through June 26, 2016, or being suspended for the balance of shift plus two

 weeks for Step 4 of the disciplinary process. 18 GM does not retain records of “badge swipes” that

 would show if Plaintiff was at the plant on the dates of the alleged suspension.

         It is undisputed that Plaintiff was not paid for any hours during either suspension, his time

 records do not indicate he clocked in during either suspension, and he did not file a grievance

 relating to either the unpaid time or the discipline. Plaintiff admits GM has no record of him

 working on May 24-25, 2016, coded him “U” for unexcused, and issued him Step 5 Discipline in

 relation to missing work on May 24–25, 2016. The evidence of record is wholly consistent with

 Plaintiff being absent and the unavailability of badge swipes is immaterial because: (1) GM Ex.

 16/Ex. MM reflects that on May 26, 2016, Plaintiff attended a disciplinary meeting at 5:00 a.m. at

 which he was assessed Step 5 Discipline that included an unpaid suspension for the balance of his

 shift (BOS) on May 26, 2016, plus 30 days thereafter; (2) GM Ex. 9 establishes that Plaintiff

 worked a partial shift on May 26, 2016 (clock-in at 21:59/clock out at 05:00), which is consistent

 with the timing of the disciplinary meeting that began at 5:00 a.m. on May 26, 2016; and (3) GM’s



         17
          Plaintiff admits that GM’s records reflect the absences, but denies the absences and denies
 receiving Document 8 discipline for the absence. Plaintiff’s self-serving and otherwise unsupported
 testimony here does not raise a genuine dispute of fact. See Bacon, 550 F.3d at 716.
         18
           Plaintiff’s failure to recall an event is not the same as a denial supported by admissible evidence
 in the record. See n.15, supra.
                                                         18
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 19 of 69 PageID #: 3183



 attendance records show that Plaintiff was absent and coded “D” (for Discipline) for May 27, 2016,

 to June 26, 2016, and his first day back to work was Tuesday, June 27, 2016, the day before his

 back injury on June 28, 2016. (See GM Ex. 9.) Plaintiff therefore does not raise a genuine dispute

 of fact as to the imposition of Step 5 discipline and a thirty-day suspension from May 27, 2016,

 through June 26, 2016. 19

         Based on GM’s record of Plaintiff’s unexcused absences on December 2–10, 2015,

 February 1–12, 2016, and May 24–25, 2016, GM believed Plaintiff was at Step 5 of the Document

 8 disciplinary process as of May 26, 2016.

         Plaintiff was absent from work on January 16, 2018, and received discipline pursuant to

 Document 8 of the UAW National CBA. That day, January 16, 2018, was the first date of a series

 of unexcused absences that Plaintiff incurred in January and February 2018. Because Plaintiff was

 on the final step of the Document 8 disciplinary process, only a single unexcused absence was

 necessary to warrant moving to Step 6 for termination, so GM’s stated basis for Plaintiff’s

 termination was the first unexcused absence he incurred.

         On January 31, 2018, the GM Personnel Department sent Plaintiff a letter by certified mail,

 return receipt requested, that stated:

                         In accordance with Paragraph (64d) of the GM-UAW
                 National Agreement, you are hereby instructed to report for work.
                 Failure to report for work in accordance with this notice within five
                 (5) working days after delivery or attempted delivery of this notice,
                 whichever comes first, may result in the loss of your seniority.

 (GM Ex. WWWW, ECF No. 99-26 at 1.)



         19
           Moreover, any dispute would also be immaterial because Attendance Improvement Steps 1
 through 5 of Plaintiff’s discipline under Document 8 occurred before Plaintiff’s disability and there is no
 allegation or evidence that GM imposed Step 5 for discriminatory reasons. Plaintiff admits GM suspended
 him for a period of 30 days under the Document 8 attendance policy, but recalls that the suspension occurred
 in May–June 2018. GM’s attendance records do not show any period of disciplinary suspension for Plaintiff
 in 2018.
                                                     19
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 20 of 69 PageID #: 3184



           GM did not immediately impose Document 8 discipline on Plaintiff for the January 16,

 2018, absence because he did not return to work until March 28, 2018. (Herina Decl. ¶ 21.) Chris

 Welling, UAW Committeeman, testified he spoke with Plaintiff around March 18, 2018, and they

 discussed Plaintiff’s impending termination based on his January 16, 2018, unexcused absence.

 Welling testified that his notes from the conversation “boiled down to if [Plaintiff] wasn’t able to

 get coverage for the days that [GM] had him not covered, that it was going to be what it was going

 to be for his termination.” (Welling Dep. 89:19-90:3.)

           On April 9, 2018, Plaintiff told GM Labor Representative Al Renaud that he filed a Charge

 of Discrimination with the Equal Employment Opportunity Commission because he was not being

 paid correctly and because he was being put on jobs that hurt his back. 20 Approximately an hour

 later, Plaintiff attended a pre-scheduled Document 8 Disciplinary Interview with Chris Welling

 and Rowena Rutledge (Labor Relations Representative), which Plaintiff recorded.            Welling

 informed Plaintiff during the Disciplinary Interview that Plaintiff was currently on Step 5 of the

 Document 8 discipline program. Welling also informed Plaintiff that the discipline for his absence

 on January 16, 2018, would be Step 6, which results in termination of employment. During the

 same Disciplinary Interview, Welling reminded Plaintiff that his January 16, 2018, absence was

 not covered, so it was unexcused. Plaintiff explained that he thought his January 16, 2018, absence

 was excused. Rutledge told Plaintiff that his absences until March 28, 2018 were not covered,

 saying,

                   Okay, so I understand everything that you’re saying, right? But
                   where you were wrong is you didn’t get the documentation that they
                   asked for or some type of documentation explaining why you still
                   needed to be on restrictions, what the treatment plan was, and if
                   there was an end date or why there wasn’t gonna be an end date.
                   You still didn’t get that from January 5[, 2018] up until May 28 –
                   March 28, I’m sorry. So you are missing like this whole gap of days


           20
             Plaintiff filed his EEOC Charge of Discrimination on October 13, 2017.
                                                      20
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 21 of 69 PageID #: 3185



                 that were not covered that [the nurse in Plant Medical] said she
                 advised when you cancelled that one appointment that you wouldn’t
                 be covered. . . . .

                 That’s where everything goes south.

 (GM Ex. 19 at 48:18-49:1-7, ECF No. 101-26.) Welling told Plaintiff, “Because they’re saying

 [the nurse] told you as of this date, we’re not covering anymore. You have to go get covered by

 your doctor.” (Id. at 49:8-10.) Both Welling and Rutledge advised Plaintiff to get the dates he

 missed work covered by a note from his own doctor. (Id. at 52:9-12; 54:14-55:18, 62:2-5.)

 Rutledge told Plaintiff, “You need to have your doctor, whoever is treating you, cover you from

 January 5 up until March 28. If it’s restrictions, no restrictions–whatever the treatment plan is or

 whatever, whatever was going on with you, because that’s the only way this is gonna go away.”

 (Id. at 50:9-18.) GM allowed Plaintiff time to produce documentation to show that his January 16,

 2018, absence was excused pursuant to Document 8.

         Following the Disciplinary Interview on April 9, 2018, Plaintiff never provided GM

 sufficient information or documentation to excuse his absence on January 16, 2018. Plaintiff

 provided GM a doctor’s note dated April 17, 2018, that released Plaintiff to return to work and

 stated in pertinent part: “[Plaintiff] is under my medical care. He has been under my care for back

 pain from January to March of this year. He is restricted to not using hoist, no sweeping and

 limited bending and twisting. His work restrictions end on July 20, 2018.” (GM Ex. DDDDD,

 ECF No. 100-3 at 3.) The doctor’s note does not purport to excuse Plaintiff from all work or

 excuse his absences that occurred from December 25, 2017, though March 27, 2018. 21 As a result,

 GM approved the decision to discharge Plaintiff.




         21
            Plaintiff also submitted a note from a nurse practitioner on February 16, 2018, but GM refused to
 accept it on the basis that it was not from a physician and lacked end dates.
                                                       21
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 22 of 69 PageID #: 3186



        Chris Welling and/or Plaintiff requested a special “Key 2 Review” of GM’s decision to

 discharge Plaintiff. George Herina, Director of Labor Relations at the Assembly Plant, describes

 the Key 2 Review as follows:

                       6. The Key 2 Review is a process included in the collective
               bargaining agreement between General Motors and the UAW union.
               Employees who are covered by the collective bargaining agreement
               may request a Key 2 Review of any decision that will result in the
               termination of the employee’s employment with General Motors.
               The Key 2 Review is typically conducted by the Director of
               Personnel (currently Joe Piechocki) and the UAW Chairman
               (currently Alan Chambliss). On occasion, I have also been involved
               in the Key 2 Review process as Director of Labor Relations.

                       7. During the Key 2 Review, the Director of Personnel and
               UAW Chairman review the facts and circumstances of the
               termination decision to decide whether extreme and unforeseen
               circumstances led to the termination decision. In very rare
               situations, the termination decision can be reversed, and the
               employee is given a second chance (or another step in the
               disciplinary process). In order for this to occur, both the Director of
               Personnel and the UAW Chairman must agree on the outcome. In
               situations where the two disagree, the termination decision stands.

                       8. Termination decisions are very rarely reversed as a result
               of a Key 2 Review. For example, deaths in the family and illness
               would not support reversal of a termination decision in a Key 2
               Review. An unforeseen event completely out of the employee’s
               control could result in a second chance.

 (Herina Decl. #2 ¶¶ 6-8.)

        GM reviewed the termination decision in a Key 2 Review on April 24, 2018. The decision

 to discharge Plaintiff was upheld because the GM Director of Personnel and the UAW Chairman

 disagreed on the outcome. As a result, on June 28, 2018, GM terminated Plaintiff’s employment

 pursuant to Document 8 during a 76(a) Discipline Interview with Rowena Rutledge and Chris

 Welling.




                                                 22
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 23 of 69 PageID #: 3187



 Others Discharged by GM for Attendance Under Document 8

         From January 1, 2015, through July 29, 2019, forty-six employees in addition to Plaintiff

 were discharged by GM under the Document 8 attendance policy. Like Plaintiff, six of those forty-

 six employees had discipline that occurred twenty-four months or more prior to the date of

 discharge. Of the six with discipline that occurred twenty-four months or more prior to the date

 of discharge, three were Black and three were white; two had filed workers’ compensation claims.

 Plaintiff’s Injuries and Illnesses During His Employment

         Plaintiff first reported an injury to his foot on February 20, 2015, resulting in absences from

 work. After Plaintiff reported the foot injury he went to GM Plant Medical for evaluation, which

 sent him home based on his report that his foot was hurting. Plaintiff did not work the following

 day, either.

         From July 2015 to November 2015, Plaintiff missed work five to seven separate times,

 each time for a period of at least 8 days, due to stomach issues.

         In the same timeframe, GM’s records indicate Plaintiff took seven leaves of absence

 totaling 69 days missed. With each leave of absence, Plaintiff followed the proper procedure and

 none of the absences were deemed “unexcused” under Document 8.

         GM Plant Medical records reflect that Plaintiff was seen on January 31, 2016, February 11,

 2016, and March 10, 2016, for a fractured finger.

         On June 30, 2016, Plaintiff reported to GM Plant Medical that he had injured his low back

 while working the previous shift on the assembly line on position 115R. At that time, position

 115R was Plaintiff’s permanently assigned position. Plaintiff described position 115R as requiring

 him to lift a piece of equipment weighing approximately 25 pounds, put it onto his shoulder, and

 then “go in [to a van] and bolt it in” and then “go down and bolt something in front of it as well.”

 For trucks, Plaintiff had to climb up in the truck and “sit in there” and “do some stuff inside the

                                                   23
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 24 of 69 PageID #: 3188



 truck as well,” on a repetitive basis. Based on the nature of the assembly line itself, GM could not

 modify position 115R to eliminate those physical requirements. 22

         On July 7, 2016, approximately eight days after his injury, Plaintiff sought medical

 treatment from his own physician. Plaintiff did not work between June 28, 2016, and July 7, 2016.

 Plaintiff’s Restrictions and Leave

         After reporting his back injury on June 28, 2016, Plaintiff was off work for approximately

 650 days due to his back injury, including periods of paid and NJAWR leave. First, GM provided

 Plaintiff approximately ten months of leave from June 28, 2016, to April 11, 2017, either because

 GM could not accommodate his restrictions or because his personal physician, Dr. Shenouda,

 concluded Plaintiff could not work.

         From July 1, 2016, to September 20, 2016, GM could not accommodate Plaintiff and

 placed him on NJAWR status where his personal physician’s work restrictions included the

 following at various points in time:

         •    No lifting or carrying more than 10 lbs.
         •    Occasionally lift no more than 20 lbs.
         •    Stand or walk 4-6 hours per day.
         •    Sit less than 3 hours per day.
         •    Very limited pushing and/or pulling.
         •    No sweeping, vacuuming or mopping.
         •    Very limited bending or stooping.
         •    No twisting.
         •    Limit walking to less than 4 hours per day.
         •    Limit bending at waist less than 45 degrees forward.

         From September 22, 2016, to December 1, 2016, GM could not accommodate Plaintiff and

 placed him on NJAWR status where his personal physician imposed work restrictions which

 included the following:



         22
            Plaintiff denies this fact but provides no citation to admissible evidence in the record to support
 it. Plaintiff’s denial therefore does not raise a fact dispute.
                                                         24
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 25 of 69 PageID #: 3189



              •   No pushing, pulling more than 25 lbs.
              •   Rare lifting more than 50 lbs.
              •   No repetitive bending and twisting motions.
              •   No sweeping.
              •   No sitting/standing more than 30 minutes.
              •   Work for only 4 hours per day.

 On November 29, 2016, prior to the upcoming NJAWR end date of December 1, 2016, Plaintiff’s

 personal physician took Plaintiff off work until February 17, 2017.

         On February 14, 2017, Plaintiff’s personal physician issued the following work restrictions

 for Plaintiff: “Frequent lifting permitted less than 25 lbs. No pushing, pulling motions more than

 25 lbs., rare lifting more than 50 lbs., no repetitive bending and twisting motions, and no

 sweeping.” GM could not accommodate these restrictions and placed Plaintiff on NJAWR leave

 through April 27, 2017.

         Plaintiff returned to GM Plant Medical on April 12, 2017, prior to the April 27, 2017,

 NJAWR end date, for evaluation.

 Plaintiff Enrolls in ADAPT

         On or about April 12, 2017, Plaintiff signed the “ADAPT Program Entry” form that

 acknowledges he voluntarily entered GM’s ADAPT program as of that date. Plaintiff understood

 his participation in ADAPT was voluntary, designed to help place him in a position that

 accommodated his work restrictions. Plaintiff also understood that for GM to approve a medical

 leave of absence while he was in ADAPT, he first needed a determination from ADAPT that it

 could find no jobs available with his restrictions, i.e., NJAWR. 23




         23
           Plaintiff denied this fact but his citations to Dr. Gupta’s deposition do not support the denial.
 Further, Plaintiff was asked in his deposition, “You understood that you had to have the determination of
 no jobs available with restrictions from ADAPT before you could go out on leave?” Plaintiff answered,
 “Yes. A hundred percent. Uh-huh.” (Pl. Dep. 261:16-19.)
                                                       25
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 26 of 69 PageID #: 3190



          Plaintiff was shown a video about the ADAPT program that lasted several minutes. A brief

 portion of the video showed a woman working at a “kitting” job. That particular job was not at

 the Wentzville Assembly Plant.

          On April 13, 2017, upon Plaintiff’s entry into ADAPT, Ron Brown, ADAPT representative

 for second/third shift, placed Plaintiff in a position that Brown determined accommodated

 Plaintiff’s restrictions. After working the job for approximately three hours, Plaintiff requested a

 pass to GM Plant Medical, citing back pain, and was sent home for the balance of his shift by GM

 Plant Medical. Plaintiff remained on leave from April 13, 2017, through July 9, 2017. The DDR

 issued to Plaintiff on May 9, 2017, listed a NJAWR end date of July 9, 2017.

          From April 13, 2017, to July 9, 2017, GM placed Plaintiff on NJAWR status as no jobs

 met his restrictions of limited standing less than 4 hours, no repetitive twisting and bending, and

 no sweeping.

          On July 10, 2017, Plaintiff returned to work with restrictions he had received from Dr.

 Shenouda on July 9, 2017, including no frequent lifting more than 25 pounds, limited pushing and

 pulling less than 25 pounds, limited bending and twisting, and no sweeping, which GM honored.

 On July 10, 2017, Shara Houlihan, ADAPT representative for the first shift, placed Plaintiff on job

 163R on first shift, a job that was temporarily available while its permanent occupant was on sick

 leave.

          Plaintiff worked during the week of July 10, 2017, but then he did not return to work until

 August 1, 2017, which GM excused pursuant to a return to work note provided by Deanna

 Lambert, a nurse practitioner in Dr. Shenouda’s office, allowing Plaintiff to return to work on

 August 1, 2017. When Plaintiff returned on August 1, 2017, GM placed Plaintiff on NJAWR

 status from August 1, 2017, to August 15, 2017.



                                                  26
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 27 of 69 PageID #: 3191



        On August 11, 2017, prior to the August 15, 2017, NJAWR expiration date, Plaintiff

 brought new restrictions to GM Plant Medical that included wearing a back brace, which GM

 provided to him. On the same day, Houlihan placed Plaintiff in position 163R on the assembly

 line, which was open temporarily while another employee was on sick leave.

        On August 22, 2017, Houlihan found a permanent placement for Plaintiff that

 accommodated his 6’5” height, as well as all of his restrictions. Specifically, Houlihan assigned

 Plaintiff to position 80L Pit (“80L”), which she described as a “great job” and “perfect job” for

 Plaintiff, and stated that position 80L used a “baby hoist.”

        On August 30, 2017, Plaintiff went to GM Plant Medical complaining of “right thoracic

 pain.” Plaintiff returned to GM Plant Medical the next day complaining of low back pain. He told

 Nurse Carolyn Dennis, “[M]y low back is hurting . . . and it’s your job to do something about it.”

 On September 1, 2017, Plaintiff was disciplined for a Code of Conduct violation for excessive

 downtime on position 80L. The discipline imposed was Plaintiff’s suspension for the balance of

 his shift on September 1, 2017, and the following workday, which was September 5, 2017, due to

 the Labor Day holiday. Plaintiff filed a Grievance with the UAW for the discipline imposed for

 the excessive downtime incident. The Grievance was denied and Plaintiff served his disciplinary

 suspension without pay.

        On September 6, 2017, the day he was scheduled to return following his suspension,

 Plaintiff visited GM Plant Medical and brought a note from a nurse practitioner stating he could

 not work until he was evaluated by physical therapy. GM Plant Medical advised Plaintiff to bring

 a new return to work slip and/or updated restrictions when they were available. Thus, Plaintiff

 was excused from work until he could return with updated restrictions.

        On September 12, 2017, Plaintiff saw his personal physician, Dr. Shenouda, and requested

 him to issue new restrictions that included a “no hoist” restriction. On September 13, 2017,

                                                  27
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 28 of 69 PageID #: 3192



 Plaintiff gave GM Plant Medical his new restrictions that included the restriction of “no hoist.”

 As a result of the “no hoist” restriction, position 80L no longer fit Plaintiff’s restrictions.

         On September 13, 2017, Houlihan placed Plaintiff in position 145L, which accommodated

 all of his restrictions. Plaintiff worked one day on that job and did not return until October 2017.

         On October 11, 2017, Dr. Shenouda provided Plaintiff a return to work release allowing

 him to return on October 12, 2017, without any restrictions. Dr. Shenouda’s records reflect that

 as of October 11, 2017, Plaintiff had his next appointment scheduled with Dr. Shenouda for

 December 5, 2017.

         On October 16, 2017 at 6:24 a.m., four days after he was released to return to work, Plaintiff

 presented Dr. Shenouda’s October 11, 2017, note allowing him to return to work with no

 restrictions to GM Plant Medical. GM ultimately excused Plaintiff’s absences until October 16,

 2017, based on the return to work slip provided by Plaintiff that released him to return to work on

 October 12, 2017.

         On October 16, 2017, GM assigned Plaintiff to a position on the assembly line, which

 Plaintiff worked. The following day, on October 17, 2017, at 5:51 a.m., Plaintiff returned to GM

 Plant Medical with “updated restrictions that were not on [his] [return to work] note yesterday.”

 The new restrictions included: “no using hoist, no sweeping, limited bending and twisting.”

         ADAPT UAW Representative Houlihan determined that no jobs available at GM fit

 Plaintiff’s restrictions of October 17, 2017, and GM once again placed him on NJAWR leave

 through October 31, 2017. On October 27, 2017, prior to the October 31, 2017, NJAWR end date,

 Plaintiff presented to GM Plant Medical for restriction review. Plaintiff was seen by both Dr.

 Gupta and Nurse Dennis on that date. Dr. Gupta told Nurse Dennis to “continue restrictions until

 Christmas.” On October 27, 2017, Nurse Dennis recalls telling Plaintiff “to provide new work



                                                    28
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 29 of 69 PageID #: 3193



 status before 12-26-2017 from personal physicians that are treating him,” as reflected in GM’s

 Plant Medical records.

         GM’s DDR, which GM Nurse Carolyn Dennis printed and gave to Plaintiff at his GM Plant

 Medical appointment on October 27, 2017, states, “May work with restrictions as listed above

 through 12-25-2017. Follow up with personal physicians as scheduled.” Other employees treated

 by GM Plant Medical also had restrictions ending on or before December 25, 2017.

         Because his restrictions as of October 27, 2017, included limited bending, twisting and

 stooping, no hoist, and no bending, GM placed Plaintiff on NJAWR status through

 Christmas/December 25, 2017. 24

         Plaintiff did not return to work or provide updated restrictions to GM on or before

 December 25, 2017. 25



         24
            Plaintiff asserts that at the time of the October 27, 2017 appointment at GM Plant Medical, he
 “understood” or believed he was on NJAWR leave until he had absolutely no work restrictions, citing ¶ 43
 of his Declaration but no evidence in the record. Plaintiff’s statement in ¶ 43 of his Declaration is contrary
 to the statement in the printed DDR that Nurse Dennis gave Plaintiff at the end of the appointment, which
 said, “May work with restrictions listed above through 12-25-2017.” Plaintiff does not cite record evidence
 to support his subjective understanding, and it does not create a fact dispute.
         25
            Plaintiff denies this fact, citing a statement in his Declaration that he spoke to an unidentified
 female African-American nurse on the morning of December 25, 2017, who told him Dr. Gupta was on
 vacation, he did not need to come in to Plant Medical on Christmas, she would reschedule the appointment
 for January 16, 2018, when the plant reopened, and she did not instruct Plaintiff to provide any additional
 documentation to Plant Medical. (ECF No. 109, Ex. 9 ¶ 44.) GM objects that this statement is hearsay.
 GM is correct. The statement is hearsay because it is an out-of-court statement offered to prove the truth
 of the matter asserted. Fed. R. Evid. 801(c). The Court therefore will not consider it. On summary
 judgment, courts “consider only admissible evidence and disregard portions of various affidavits and
 depositions that were made without personal knowledge, consist of hearsay, or purport to state legal
 conclusions as fact.” Howard v. Columbia Pub. Sch. Dist., 363 F.3d 797, 800-01 (8th Cir. 2004) (citing
 Shaver v. Indep. Stave Co., 350 F.3d 716, 723 (8th Cir. 2003); Fed. R. Civ. P. 56(e)). In addition, the
 statement in Plaintiff’s Declaration differs from other evidence in the record. Though his testimony is
 difficult to follow, Plaintiff testified that he called into Plant Medical on December 25, 2017 (Pl. Dep.
 420:1-24), his appointment was rescheduled for January 15, 2017, but he had to cancel that appointment
 because he had the flu. (Pl. Dep. 419:1-4:22:25.) Then, in his recorded Disciplinary Interview held April
 9, 2018, Plaintiff told Chris Welling, his UAW Committeeman/Representative, and Rowena Rutledge, GM
 Labor Representative, that he called Plant Medical on December 25, 2017, an unidentified nurse said Dr.
 Gupta was on vacation and for Plaintiff to call back when the Plant wasn’t on shutdown after January 5,
 2018; Plaintiff called Plant Medical on January 6 or 7, 2018, and asked when they wanted him to come in
                                                        29
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 30 of 69 PageID #: 3194



         On January 5, 2018, at 11:30 a.m., Deanna Lambert, a nurse practitioner in Dr. Shenouda’s

 office, issued Plaintiff a Return to Work slip that allowed him to return to work on January 15,

 2018, with the restrictions of “no using hoist, no sweeping, limited bending and twisting.” Plaintiff

 did not return to work on January 15, 2018, or any time thereafter in January 2018.

         In a telephone call on January 17, 2018, GM Nurse Dennis told Plaintiff that he “needs to

 present to medical with restrictions to be processed. We could not do it over the phone.

 Recommended that he come to medical with note from doctor.” (Dennis Decl. ¶ 32.) This is

 consistent with GM’s medical records on Plaintiff. On January 17, 2018, at approximately 10:03

 p.m., Plaintiff faxed to GM a copy of the Return to Work slip from nurse practitioner Lambert

 dated January 5, 2018.

         When Plaintiff did not appear at work on January 16, 2018, the day after he was released

 to return to work, GM coded his absence as “unexcused.” Neither ADAPT Representative

 Houlihan nor anyone else from GM ever told Plaintiff that he did not need to go through the normal

 leave procedures. (Pl. Dep. 408:14-409:6.) 26 Plaintiff understood that he still needed to have his

 leave covered by a doctor. (Pl. Dep. 409:3-6.) Plaintiff admits that Houlihan didn’t mention

 anything about covering his absences in January 2018. (Pl. Dep. 411:19-412:4.) Plaintiff

 understood that for each leave of absence, he had to bring a doctor’s note to GM Plant Medical




 to see the doctor, and “what they told me to do, they told me to come up there first to I guess give my new
 restrictions.” (GM Ex. 19, 31:24-32:23, 39:15-43:21). Plaintiff also said he had an appointment with Dr.
 Gupta in February 2018 but had to cancel that appointment because he had the stomach flu. (Id. 43:9-44:1.)
 None of Plaintiff’s evidence establishes a genuine dispute as to the fact that Plaintiff failed to either return
 to work or provide updated restrictions to GM Plant Medical on or before December 25, 2017.
         26
           Plaintiff states in his Declaration, “Nurse Vonda told me I could fax in my restrictions when I felt
 well enough, which I did January 17, 2018. Nurse Vonda also told me that medical would cover me until
 I could get a new appointment.” (Pl. Decl. ¶ 45.) GM objects that this statement is hearsay. GM is correct
 and the Court does not consider it. Plaintiff could have taken Nurse Vonda’s deposition or obtained her
 Declaration but did not do so.
                                                       30
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 31 of 69 PageID #: 3195



 both to excuse his leave and to return to work. This policy applies to all employees returning from

 a leave of absence.

         Plaintiff also understood that GM needed an end date on his restrictions because the end

 date was the latest date when GM Plant Medical would reassess the restrictions and decide if there

 were jobs available within Plaintiff’s restrictions. (See Pl. Dep. 245:24-246:18; Houlihan Dep.

 188:3-18; Brown Dep. 113:3-19.) This policy applies to all employees returning from a leave of

 absence. 27 Plaintiff admits that GM told him several times he needed a doctor’s note with an end

 date for restrictions, in order to excuse his leave through the end date of those restrictions and to

 return to work upon their expiration.

         Plaintiff communicated to his primary care physician, Dr. Shenouda, that his restrictions

 needed to have an end date. Plaintiff likewise understood that he needed to bring a new doctor’s

 note to GM Plant Medical upon the end date of the restrictions to extend the absence if he could

 not return to work. This policy applies to all employees returning from a leave of absence.

         On January 31, 2018, GM sent Plaintiff a letter instructing him to return to work or risk

 loss of seniority. On February 6, 2018, Plaintiff went to GM Plant Medical for a return to work

 evaluation, with only the return to work note with restrictions issued on January 5, 2018. Plaintiff

 was not permitted to return to work because GM Plant Medical would not process his Return to

 Work Slip that was a month old.




         27
            Plaintiff neither admits nor denies this fact, but states, “Answering further, GM routinely accepted
 restrictions with no end dates.” As previously stated, that GM Plant Medical somtimes accepted Plaintiff’s
 physician’s restrictions that did not contain an end date does not mean it did not have a policy requiring
 physicians’ restrictions to have end dates. Further, to the extent GM relaxed its requirements in a manner
 that assisted or favored Plaintiff, this does not show the existence of a disputed fact as to discrimination,
 retaliation, or pretext. Sandbach, 2020 WL 109591, at *5.
                                                         31
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 32 of 69 PageID #: 3196



        On March 1, 2018, Plaintiff returned to GM Plant Medical with a note from nurse

 practitioner Deanna Lambert dated February 16, 2018, that did not include an end date for the

 restrictions. GM declined Plaintiff’s return to work slip, and he remained on leave.

        On March 28, 2018, Plaintiff returned to GM Plant Medical with a Return to Work Slip

 from Dr. Shenouda that allowed him to return to work without restrictions. GM placed Plaintiff

 in a position on the assembly line the same day. On April 9, 2018, Plaintiff went to GM Plant

 Medical complaining about job 174L on which he had been placed three days earlier.

        On April 12, 2018, Plaintiff received restrictions from Dr. Shenouda that included “no

 using a hoist, no sweeping, limited bending and twisting.” Plaintiff presented the April 12, 2018,

 return to work slip to Nurse Dennis in GM Plant Medical on April 13, 2018. The Return to Work

 Slip did not have an end date, so GM Plant Medical did not accept the restrictions.

        On April 13, 2018, Nurse Dennis contacted Rowena Rutledge in the GM Labor Department

 about Plaintiff’s return to work slip that lacked the required end date. Nurse Dennis was present

 when Rutledge told Plaintiff he needed a valid end date for restrictions.             Nurse Dennis

 memorialized this conversation in her notes in the GM Plant Medical records. Nurse Dennis told

 Plaintiff to return to GM Plant Medical when he had updated restrictions.

        On April 19, 2018, Plaintiff’s physician faxed new restrictions to GM Plant Medical that

 had an end date of July 20, 2018. Nurse Dennis memorialized the faxed return to work slip in the

 GM Plant Medical records for Plaintiff. On April 20, 2018, Plaintiff returned to GM Plant Medical

 for a return to work evaluation. On the same day, GM placed Plaintiff on a job, where he worked

 until May 1, 2018. Plaintiff was then off work from May 1, 2018, through June 11, 2018, on

 NJAWR status and sick leave.

        On June 8, 2018, Dr. Shenouda provided Plaintiff work restrictions to begin on June 11,

 2018, that included the following: “no bending below the waist, lifting, or twisting. No assembly

                                                 32
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 33 of 69 PageID #: 3197



 line.” Plaintiff returned to GM Plant Medical on June 12, 2018, for a return to work evaluation,

 and presented the “no assembly line” restriction. Plaintiff testified that he requested Dr. Shenouda

 to write the restriction for “no assembly line” work and Dr. Shenouda’s testimony corroborates

 this. (Pl. Dep. 535:14-21; Shenouda Dep. 117:8-119:17.) Based on the “no assembly line”

 restriction, GM placed Plaintiff on NJAWR leave through July 20, 2018. 28 No positions at GM

 can accommodate the restriction of “no assembly line” work. (Houlihan Dep. 173:1-174:24.)

         On June 12, 2018, GM Plant Medical set Plaintiff’s next appointment for restriction review

 on June 21, 2018, at 9:00 a.m. On June 21, 2018, Plaintiff went to GM Plant Medical for a follow-

 up evaluation. Plaintiff recorded the June 21, 2018, visit with Dr. Gupta and Nurse Dennis.

 Plaintiff was off work on NJAWR status until June 27, 2018, when he presented to GM Plant

 Medical with new restrictions that did not include the prior restriction of “no assembly line work.”

         During the time period 2015 through 2018, sixty-two employees were on NJAWR status

 for six months or longer.

 Plaintiff’s Job Placements Following his Injury

         After Plaintiff injured his back, GM honored his bid to move from third to first shift. As a

 result of his move to first shift, Plaintiff ranked lower on seniority in comparison to his peers on

 first shift than he did on the third shift, which typically staffed less-tenured employees.

         GM placed Plaintiff in nine different positions following his back injury, including at least

 one permanent placement on job 80L. As stated above, after reporting his back injury on June 28,



         28
            On June 26, 2018, the day Plaintiff’s employment was terminated, GM Plant Medical Director
 Dr. Gupta called Plaintiff’s personal physician Dr. Shenouda to clarify the restrictions, as “no assembly
 line” meant Plaintiff could perform no jobs available to him. Dr. Gupta questioned how Plaintiff could be
 restricted from every job in the Plant without Dr. Shenouda having the benefit of knowing the physical
 requirements for each and every job. (Gupta Dep. 184:5-186:10; GM Ex. 3 at GMLS 2575.) Dr. Shenouda
 did not remember the conversation but said it was not the first time he had talked with another physician or
 other employer representative about restrictions Dr. Shenouda had issued (Shenouda Dep. 74:11-17, 76:7-
 77:14), and did not find it out of the ordinary that Dr. Gupta called him. (Shenouda Dep. 119:18-120:19.)
                                                       33
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 34 of 69 PageID #: 3198



 2016, Plaintiff was off work for approximately 650 days due to his back injury and other injuries

 and illnesses prior to his termination on June 28, 2018.

        Plaintiff cannot identify a single position that he contends GM should have placed him in

 that met his physician’s restrictions and was available to someone of his seniority either while he

 was on NJAWR status or during the course of this case.

        GM has no positions that are part time and allow an employee to work less than eight hours

 per day. During periods when Plaintiff had restrictions that included part-time work or work for

 less than eight hours in a day, there were no positions at GM that could accommodate those

 restrictions. Plaintiff was not aware of any positions that would allow him to work only four hours

 per day.

        GM has zero sedentary jobs in the Wentzville Plant available for UAW workers on the

 assembly line. (Houlihan Dep. 88:7-9, 20-23.) During periods when Plaintiff had restrictions that

 included “limit standing or walking” to less than 4 hours, there were no positions at GM that could

 accommodate those restrictions, in addition to Plaintiff’s other restrictions such as no repetitive

 twisting or bending.

        Plaintiff admitted during his deposition that any restrictions that included “limited” lifting,

 bending, and twisting would be difficult for GM to accommodate because “nothing at GM is

 limited. When you have assembly line, when that job come, that job [is] coming eight hours a day.

 You got hundreds and hundreds of cars coming. There’s nothing limited about that. So if you

 have any job where you’re doing any twisting or any bending, then it’s not limited.” (Pl. Dep.

 285:10-23.)




                                                  34
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 35 of 69 PageID #: 3199



         GM has very few jobs on the assembly line that involve any sitting, or a combination of

 sitting and standing. 29 Plaintiff cannot identify any specific jobs at GM that require no standing.30

         Plaintiff generally claims that he could have performed a job in “kitting.” Kitting refers to

 a class of jobs that involve putting together “kits” of parts that are used by employees on the

 assembly line. Kitting jobs are available in various departments including General Assembly.

 Each department has multiple kitting positions, each of which has varying physical requirements,

 such as lifting, bending, twisting, and stooping. Kitting positions are filled based on seniority like

 all other positions in the Assembly Plant. There are no part-time kitting positions and no sedentary

 kitting positions. All kitting positions require some degree of sitting and standing, and some

 degree of lifting, bending, and twisting.

         Plaintiff has never identified a specific job in kitting that he could perform or that was

 within his level of seniority. Plaintiff’s Declaration states that he repeatedly requested a “kitting”

 position, and that he worked in a kitting position for a day and half while the employee permanently

 assigned to the job was absent (ECF No. 109, Ex. 9 ¶¶ 29-30), but Plaintiff does not offer evidence

 to identify a specific kitting position that was open and met his seniority. Plaintiff admitted in his

 deposition testimony that he could not name a specific job that was open and met his seniority.

 (Pl. Dep. 384:1-5; 523:20-524:5.) When asked how many kitting positions were at the plant,



         29
           Plaintiff identified a single job in the Trim department as a full-time sitting job. In this job, the
 employee installs speakers in the bottom of the vehicle door, while sitting on a small chair and scooting
 around on it, following the job and moving with the assembly line. The ADAPT UAW Representatives
 describe the job as a “very busy job,” not sedentary, and “practically on the floor.” (Houlihan Dep. 33:7-
 23; Brown Dep. 98:8-20.) Brown testified Plaintiff would be “way too tall for that [job].” (Brown Dep.
 98:10-13.) There is also a “high-seniority” job in the tire room that involves sitting and standing, but
 Plaintiff would be “not even close to be able to do the operation because of seniority,” and further could
 not do the job because it involves repetitive twisting and bending. (Brown Dep. 96:1-98:7.)
         30
           Plaintiff testified vaguely that he has “walked around the plant so I’ve seen jobs where, you know,
 someone don’t – don’t stand, or someone could – like kitting, you could stand or you can sit depending on
 the kitting job.” (Pl. Dep. 234:7-17.) Plaintiff testified that the kitting job in which he was placed
 temporarily included both sitting and standing. (Id. 234:17-21.)
                                                        35
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 36 of 69 PageID #: 3200



 Plaintiff stated, “There’s a whole bunch of ‘em over the plant, so I – I don’t have that information.

 You gotta ask GM for that[.]” 31 (Pl. Dep. 214:8-12.) Plaintiff bid on one kitting position in the

 truck department but was not awarded the job. (Pl. Decl. ¶ 35.)

 Plaintiff’s Wage Issues

         Plaintiff claims that he worked the four days of July 10-14, 2017, but was not paid for two

 of the days he worked. As a part of discovery in this case, Plaintiff produced a GM “Correction

 to Closed Payroll” record dated August 18, 2017, that shows 16 hours were corrected and added

 to his payroll. The FSS Timekeeping Record states: “EE returned from S/L [sick leave] on 7.11.17

 and was not set up in the TKS [Time Keeping System] so could not be properly coded. EE was

 coded X [absent] on 7.13.17 and should have been coded VR [Vacation Restricted]. Please make

 correction.” (See GM Ex. KKKK.) Documents produced by Plaintiff and in Plaintiff’s possession

 show GM corrected the July 2017 payroll discrepancy within 30 days of the error, and well before

 his termination on June 28, 2018. 32

         Plaintiff also claims there was an instance where he worked fifteen hours but was only paid

 for thirteen hours. He believes that occurred during the time he was working the position 80L.

 Plaintiff states he provided documentation to his UAW Committeeman, Chris Welling. Welling

 testified he asked Plaintiff to bring in his pay stubs so Welling could check on the issue, but he did




         31
           Plaintiff improperly attempts to shift his burden to GM to establish that there were jobs available
 that he could perform and that his seniority met, for example by claiming that GM failed to retain documents
 related to temporary open positions (i.e., 603 sheets and 63(b) sheets). GM establishes that nothing in its
 document retention policies or within the UAW collective bargaining agreement requires it to retain these
 documents, and it does not do so because it “would require retention of large volumes of documents.”
 (Herina Decl. #2 ¶ 13.)
         32
            Plaintiff admits that he produced this document, but denies he ever received the 16 hours of pay.
 Plaintiff’s denial is not supported by any evidence other than his own self-serving testimony, and GM has
 produced documents kept and maintained in the ordinary course of business that show Plaintiff was paid.
 No material dispute of fact exists, as this is a mere payroll error that is not evidence of discrimination where
 there is no evidence it was motivated by Plaintiff’s race or disability.
                                                         36
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 37 of 69 PageID #: 3201



 not recall Plaintiff ever providing him documentation supporting the claim that Plaintiff was

 underpaid his wages. Welling, who was elected by the UAW members in the 1st Shift Trim

 Department, was tasked with assisting UAW members like Plaintiff with employment-related

 issues. (Herina Decl. #2 ¶ 3 (ECF No. 129-1).) Plaintiff has not offered any evidence that

 Welling’s testimony is disingenuous in his belief that Plaintiff never provided any documentation,

 Plaintiff has no evidence that anyone responsible for GM payroll ever received documentation

 concerning the alleged pay shortage, and Plaintiff has no evidence that this alleged minor error in

 his pay concerning two hours was attributable to discriminatory animus.

        Plaintiff claims he did not receive pay raises and bonuses like other employees received.

 GM records show that Plaintiff received pay increases in accordance with the National and Local

 CBA on the following dates:

            •   January 12, 2015 – starting salary $15.78 per hour
            •   November 23, 2015 – increase to $17.00 per hour
            •   April 4, 2016 – increase to $18.00 per hour
            •   April 12, 2017 – increase to $19.50 per hour
            •   October 16, 2017 – increase to $21.00 per hour

 Plaintiff testified that he did not receive a raise in 2016 but his testimony is self-serving, based on

 hearsay–alleged statements of coworkers–(see Pl. Dep. 552:13-14), is not supported by any other

 evidence, and is contradicted by GM’s business records and the Declaration of George Herina,

 GM’s Director of Labor Relations, which states, “Based upon my review of Plaintiff’s salary and

 employment history with GM, Plaintiff was given all raises and bonuses due to him under the

 collective bargaining agreement.” (Herina Decl. #2 ¶ 15.)

        Each time GM placed Plaintiff in a new position, he maintained his level of pay and

 continued to receive pay increases like all other UAW hourly employees. (Herina Decl. ¶ 70.)

 Plaintiff denies this, but his denial is unsupported by anything other than his self-serving



                                                   37
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 38 of 69 PageID #: 3202



 testimony, and it directly contradicted by the record. GM records show that Plaintiff received

 additional pay in accordance with the National and Local CBA on the following dates:

    •   November 23, 2015 – Settlement Bonus $8,000
    •   November 30, 2015 – Quality Bonus $500
    •   February 15, 2016 – Profit Sharing Bonus $8,628.76
    •   May 31, 2016 – Performance Bonus $1,000
    •   February 13, 2017 – Profit Sharing Bonus $2,782.70
    •   May 31, 2017 – Performance Bonus $1,000
    •   November 28, 2017 – Quality Bonus $500
    •   February 12, 2018 – Profit Sharing Bonus $1,425.24
    •   May 31, 2018 – Performance Bonus $1,000

 Plaintiff’s Workers’ Compensation Claims

        In April 2016, Plaintiff filed his first workers’ compensation claim arising out of the injury

 to his foot. On or about July 27, 2016, Jackson filed a workers’ compensation claim arising out of

 the injury to his back that allegedly occurred during the course of his employment in June 2016.

 Plaintiff could not identify anyone at GM who knew about his workers’ compensation claims other

 than one coworker–another UAW member working the assembly line–and a UAW committeeman

 he told “after the fact” after he returned to work. (Pl. Dep. 392:9-394:23.)

        Plaintiff remained employed at GM for nearly two years after he filed his workers’

 compensation claims. From 2015 to 2018, 3,216 workers’ compensation claims were filed by

 employees at the GM Assembly Plant in Wentzville, Missouri. Of the employees who filed claims,

 a majority remain employed by GM.

        Plaintiff had incurred Attendance Improvement Steps 1 through 5 of the Document 8

 progressive disciplinary process prior to his June 28, 2016, alleged back injury, and prior to filing

 his workers’ compensation claim arising out of his alleged back injury,

 Plaintiff’s Charges of Discrimination

        On October 13, 2017, during his employment, Plaintiff filed a Charge of Discrimination

 with the Missouri Commission on Human Rights (“MCHR”) and the Equal Employment
                                                  38
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 39 of 69 PageID #: 3203



 Opportunity Commission (“EEOC”) alleging disability discrimination and retaliation. On July 12,

 2018, Plaintiff filed a second Charge of Discrimination with the EEOC alleging discrimination

 based on race, disability, and retaliation.

        Plaintiff had incurred Attendance Improvement Steps 1 through 5 of the Document 8

 progressive disciplinary process prior to filing either charge of discrimination.

 Plaintiff’s Allegations of Race Discrimination

        Plaintiff’s allegations of race discrimination in his second EEOC Charge of Discrimination

 and in this lawsuit relate to his claim that Plant Medical Director Dr. Gupta treated him unfairly

 based on Plaintiff’s race.

        Plaintiff had incurred Attendance Improvement Steps 1 through 5 under the Document 8

 disciplinary policy before he ever was treated by Dr. Gupta. Plaintiff’s first appointment with Dr.

 Gupta in GM Plant Medical was on March 2, 2017. From March 2017 until June 28, 2018, Dr.

 Gupta saw Plaintiff in GM Plant Medical on eight occasions. Without Dr. Gupta’s knowledge,

 Plaintiff recorded two of his eight interactions with Dr. Gupta (Jackson Voice 03 was recorded on

 March 1, 2018, and Jackson Voice 010 was recorded on June 21, 2018). (Pl. Dep. 522:1-14.)

 Although they are not verbatim transcripts, the substance of the medical notes in GM Plant Medical

 records for these visits matches the content of both voice recordings.

        On Jackson Voice 010, Plaintiff can be heard saying that it is Dr. Gupta’s job [and thus

 GM’s responsibility] to find him a job.          When asked what about those discussions was

 discriminatory, Plaintiff testified he did not hear anything rude or gruff or offensive during either

 recording. Plaintiff did testify Dr. Gupta was “inappropriate” for “him talking when he asked me

 a questions, and we actually was out talking each other. Because if I feel someone is not respecting

 me, I’m not going to respect you.” (Pl. 522:15-12.) Plaintiff also testified it was inappropriate for

 Dr. Gupta to “keep mentioning assembly line, assembly line, assembly line, you know” when

                                                   39
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 40 of 69 PageID #: 3204



 Plaintiff was “asking him and telling him that I –they would try to find me a job off the line.” (Id.

 523:11-19.)

        Plaintiff testified that Dr. Gupta never made any inappropriate racial jokes, slurs, or

 statements. (Pl. Dep. 524:6-12; 526:21-23.) Plaintiff testified, “Nothing he said to me” made

 Plaintiff think Dr. Gupta was racist, it was “[j]ust the way he talked to me.” (Id. 525:12-18.)

 Plaintiff was asked, “So you can’t point to any comment that Dr. Gupta ever made to you that was

 based on race?” and he answered, “No.” (Id. 526:18-20.) Plaintiff testified that Dr. Gupta was

 rude to him but he saw Dr. Gupta be polite and friendly “with other non-African-American men.”

 (Id. 399:69.)

        Plaintiff testified, “Only one thing was that, you know, like I guess the stereotype, you

 know, black men lazy. So he always wanted to basically saying how I was going to stay at home,

 or how, you know, how much money[.]” (Pl. Dep. 526:23-527:1.) Plaintiff was asked, “[D]id he

 ever say you were lazy?” He answered, “He said I just want to stay at home.” (Id. 527:6-9.)

 Plaintiff expanded on this testimony as follows:

                 Q. So he told you in some conversation that he felt like you just
                 wanted to stay home?

                 A. Yeah, he said just staying at home, not doing nothing, you know,
                 so that’s how he talked to me.

                 Q. I understand that that’s your testimony. How does that relate to
                 race?

                 A. You don’t have to – Okay. All right. He doesn’t say any racial
                 slurs or anything like that.

                 Q. He didn’t say black men are lazy and I think you want to stay at
                 home?

                 A. No, he did not. No, he did not say that.

                 Q. He just said it looks like you want to stay home?

                 A. Yeah. That’s what he said.

                                                  40
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 41 of 69 PageID #: 3205



                Q. And you’re connecting that to race because of a stereotype that
                black men are lazy?

                A. Yeah, Yeah. There you go.

 (Pl. Dep. 528:9-529:2.)

        Plaintiff also testified he thought Dr. Gupta’s treatment of him was based on race because

 “the fact what other people said,” (Pl. Dep. 524:24-525:9), i.e., Dr. Gupta’s alleged treatment of

 other African Americans at the plant, based solely on Plaintiff’s testimony of what others allegedly

 told him. (Pl. Dep. 524:19-525:16.) This testimony is hearsay that the Court disregards on

 summary judgment.

        Plaintiff admits Dr. Gupta had no role in the decisions to discipline and discharge him

 under Document 8, and that Dr. Gupta did not make the decision whether to place Plaintiff in any

 positions following his restrictions. (Pl. Dep. 399:5-16, 402:9-403:23; Gupta Decl. ¶¶ 24-25.)

 Plaintiff admits that ADAPT and Labor Relations Representatives made the decisions on whether

 to place him. Plaintiff testified he nonetheless believes Dr. Gupta had a say-so in his discipline.

 Plaintiff has no evidence to support this self-serving testimony, it is contrary to Plaintiff’s own

 testimony and record evidence, and it does not create a fact dispute.

        Plaintiff described Dr. Gupta as “combative” and “pretty gruff.” (Pl. Dep. 397:2-25.) GM

 has received complaints from both men and women, and Caucasian and African-American

 employees, that Dr. Gupta is “rude” and has poor bedside manner. UAW Committeeman Chris

 Welling testified he did not have any conversations with Plaintiff about Dr. Gupta, but other UAW

 members had complained about Dr. Gupta though none of the complaints were race-related.

 (Welling Dep. 33:4-17.) GM Plant Medical Nurse Dennis stated in her Declaration that she is

 personally aware Dr. Gupta has been told by members of his GM Plant Medical nursing staff– a

 majority of whom are Caucasian females–that he comes across as abrupt or rude sometimes.

 (Dennis Decl. ¶ 41.) Nurse Dennis further stated that based on her personal interactions with Dr.
                                                 41
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 42 of 69 PageID #: 3206



 Gupta and his patients, he treats everyone the same, regardless of race or disability status. (Id.

 ¶ 43.) Dr. Gupta’s Declaration states that members of his GM Plant Medical nursing staff have

 told him he sometimes comes across as abrupt or rude. (Gupta Decl. ¶ 53.)

        Plaintiff testified that he believes Dr. Gupta called his personal physician, Dr. Shenouda,

 to change his work restrictions to retaliate against Plaintiff and “get rid of [him],” because Dr.

 Gupta was working for GM. (Pl. Dep. 531:10-532:21.) Dr. Gupta testified that on June 26, 2018,

 he called Dr. Shenouda to clarify the restriction for “no assembly line” work for Plaintiff, as this

 meant Plaintiff could perform no jobs available to him. Dr. Gupta questioned how Plaintiff could

 be restricted from every job in the Assembly Plant without Dr. Shenouda having the benefit of

 knowing the physical requirements for each and every job. (Gupta Dep. 184:5-186:10; GM Ex. 3

 at GMLS 2575.)

        Dr. Shenouda testified he did not remember the conversation with Dr. Gupta but said it

 was not the first time he had talked with another physician or other employer representative about

 restrictions Dr. Shenouda had issued, as he had received too many employer calls over the course

 of his career to count. (Shenouda Dep. 74:11-17, 76:7-77:14.) He did not find it out of the ordinary

 that Dr. Gupta made the call to him. (Id. 119:18-120:19.) After reviewing his chart and a note he

 prepared after the call, Dr. Shenouda testified that he and Dr. Gupta collaborate (id. 74:18-22), and

 talked about:

                 how we can do it with a little restrictions we can resolve the work
                 situation. Because obviously Mr. Jackson wanted to go back to
                 work. He’s tried so many times, and the restriction that we give him
                 apparently was not doable or it’s not as much as [GM] wanted to,
                 so. So we kind of gave in a little bit and they gave in a little bit and
                 try to make it work, so.

 (Id. 76:19-77:6.)

        Dr. Gupta testified it is “commonplace” for physicians to consult one another with regard

 to restrictions, especially where a clarification was needed. He has consulted with the personal
                                                   42
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 43 of 69 PageID #: 3207



 physicians of numerous GM employees including both Black and white employees, and employees

 with both minor and significant medical issues. (Gupta Decl. ¶¶ 48-49.)

 Discussion

           A. Plaintiff’s ADA and MHRA Discrimination Claims

           The ADA prohibits private employers from discriminating against a “qualified individual

 on the basis of disability.” 42 U.S.C. § 12112(a). The ADA bars acts of discrimination including

 “not making reasonable accommodations to the known physical or mental limitations of an

 otherwise qualified [employee] with a disability.” 42 U.S.C. § 12112(b)(5)(A). To establish a

 prima facie case of discrimination under the ADA, Plaintiff must show that he “(1) is disabled

 within the meaning of the ADA, (2)is a qualified individual under the ADA, and (3) suffered an

 adverse employment decision because of the disability.” Faidley v. United Parcel Serv. of Am.,

 Inc., 889 F.3d 933, 940 (8th Cir. 2018) (en banc) (quoted case omitted). A “qualified individual”

 is a person “who, with or without reasonable accommodation, can perform the essential functions

 of the employment position that [he] holds or desires.” 42 U.S.C. § 12111(8).” Faidley, 889 F.3d

 at 940.

           As for Plaintiff’s MHRA claims, federal courts “primarily apply Missouri law but may also

 apply federal employment discrimination law to the extent federal law is ‘applicable and

 authoritative under the MHRA.’” Heuton v. Ford Motor Co., 930 F.3d 1015, 1019 (8th Cir. 2019)

 (quoted case omitted). Comparably, “In deciding a case under the MHRA, [Missouri] appellate

 courts are guided by both Missouri law and federal employment discrimination caselaw that is

 consistent with Missouri law.” Li Lin v. Ellis, 594 S.W.3d 238, 242 (Mo. 2020) (en banc) (per

 curiam) (quoted case omitted). To establish an MHRA disability discrimination claim, Plaintiff

 must show (1) he has a disability, (2) GM “took an adverse action against him,” and (3) “his

 disability was a factor in the adverse action.” Heuton, 930 F.3d ay 1019 (quoted case omitted).

                                                  43
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 44 of 69 PageID #: 3208



 Following the MHRA’s 2017 amendment, effective August 28, 2017, “an employer violates the

 MHRA if the employee’s protected status was the motivating factor in an adverse employment

 action.” Bram v. AT&T Mobility Servs., LLC, 564 S.W.3d 787, 794 (Mo. Ct. App. 2018); see

 § 213.010(2), Mo. Rev. Stat. (2017). “This new standard is analogous to the one used in

 employment discrimination claims under federal law, and imposes a higher burden upon the

 employee than the prior ‘contributing factor’ standard.” Bram, 564 S.W.3d at 794-95. 33

         GM does not dispute that Plaintiff’s physical impairments were disabling or that his

 termination was an adverse employment action. GM moves for summary judgment on the basis

 that Plaintiff cannot meet his initial burden of showing he was qualified to perform the essential

 functions of his job, either with or without reasonable accommodations, citing Gardea v. JBS USA,

 LLC, 915 F.3d 537, 541 (8th Cir. 2019). GM focuses on Plaintiff’s permanent job working

 position 115R on the assembly line, which required him to bend, twist, stoop, and lift, all of which




         33
           The Court disagrees with Plaintiff’s assertion that the “contributing factor” standard applies to his
 MHRA claims. The new “motivating factor” standard applies to “actions accruing on or after August 28,
 2017.” Bram v. AT&T Mobility Servs., LLC, 564 S.W.3d 787, 795 (Mo. Ct. App. 2018) (quoting Missouri
 Approved Instruction 38.06 [2018 New]). Under Missouri law, claims accrue “when the damage . . . is
 sustained and is capable of ascertainment.” Mo. Rev. Stat. § 516.100 (2010). The MHRA is silent as to
 when claims accrue under the Act, but this Court has held an MHRA claim accrues when the alleged
 discriminatory conduct occurred. Marshall v. Walgreen Co., 2018 WL 3025813, at *2 (E.D. Mo. June 18,
 2018) (noting also, “Under federal law, an employee’s claim of discrimination accrues when the alleged
 discriminatory action occurs, e.g., for wrongful discharge, when the employee is fired. ‘At that point ... he
 has a “complete and present cause of action.”’ Green v. Brennan, 136 S. Ct. 1769, 1777 (2016).”).

         Here, Plaintiff’s case accrued after August 28, 2017, because it is based on alleged discriminatory
 conduct that occurred primarily after August 28, 2017. Plaintiff’s first EEOC Charge of Discrimination
 was filed October 13, 2017 (Complaint, Ex. A); his employment was terminated on June 26, 2018, and his
 second Charge of Discrimination was filed July 12, 2018 (Complaint, Ex. C). To the extent Plaintiff alleges
 discriminatory conduct occurred with respect to failure to accommodate him in job placements prior to
 August 28, 2017, this does not warrant application of the contributing factor standard as his case had not
 fully accrued by that date. Plaintiff did not have a “complete and present cause of action” because he had
 not suffered an adverse employment action. Moreover, because the Court finds that Plaintiff is not
 “disabled” within the meaning of the MHRA, his claim fails under either standard.
                                                       44
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 45 of 69 PageID #: 3209



 Plaintiff admits he could not perform as his physician proscribed those activities continually from

 June 2016 through March 2018.

        Plaintiff does not contend, however, that he could have performed the essential functions

 of position 115R with or without reasonable accommodation, or that GM discriminated against

 him with respect to that position. “The inquiry of whether an employee is a qualified individual

 is not limited to the employee’s existing job, but instead, under certain circumstances, may also

 include other company jobs that the disabled employee desires.”            Minnihan v. Mediacom

 Commc’ns Corp., 779 F.3d 803, 810 (8th Cir. 2015) (quoting Cravens v. Blue Cross and Blue

 Shield of Kansas City, 214 F.3d 1011, 1017 (8th Cir. 2000)).

        GM also argues it is entitled to summary judgment because it accommodated Plaintiff

 repeatedly by granting him more than twenty-two months of leave, paid and unpaid, and

 reassigning Plaintiff to nine different positions that met his work restrictions following his back

 injury, in response to changing work restrictions from Plaintiff’s physician and Plaintiff’s

 complaints of back pain with each job.

        Plaintiff responds that summary judgment is not proper because GM discriminated against

 him on the basis of his disability when it (1) failed to make reasonable accommodations for his

 disability by placing him in physically demanding positions that were not in line with his disability

 restrictions; and (2) failed to engage in the interactive process in good faith because it placed him

 only in physically demanding jobs that exacerbated his injures.

                1. ADA Failure to Accommodate Claim

        To prevail on his failure-to-accommodate claim, Plaintiff “must first make a facial showing

 that he has an ADA disability and that he has suffered [an] adverse employment action. Then he

 must make a facial showing that he is a ‘qualified individual.’” Fenney v. Dakota, Minn. & E. R.

 Co., 327 F.3d 707, 712 (8th Cir. 2003). “When the employee has made his facial showing, the

                                                  45
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 46 of 69 PageID #: 3210



 burden then shifts to the employer to show that it is unable to accommodate the employee.”

 Gardea, 915 F.3d at 541 (quotation marks and quoted case omitted).

        After Plaintiff injured his back, GM provided him with approximately ten months of paid

 leave from late June 28, 2016 to April 11, 2017, because GM could not accommodate his work

 restrictions and/or Plaintiff’s doctor concluded he could not work. Once Plaintiff’s paid leave was

 exhausted, GM placed him on unpaid “No Jobs Available with Restrictions” (“NJAWR”) status

 from April 13, 2017, to July 9, 2017, because no jobs were available that met Plaintiff’s physician’s

 restrictions of limited standing less than four hours, no repetitive twisting and bending, and no

 sweeping. Leave can be a reasonable accommodation, and the Court concludes it was in this case

 when no jobs existed in the Assembly Plant that met Plaintiff’s limitations. See Brannon v. Luco

 Mop Co., 521 F.3d 843, 849 (8th Cir. 2008) (noting that “a medical leave of absence might, in

 some circumstances, be a reasonable accommodation” under the ADA).

        After Plaintiff’s physician modified his work restrictions and Plaintiff entered GM’s

 ADAPT program, GM reassigned him to nine different positions. “If an employer has offered

 reassignment as a reasonable accommodation, then the employee must offer evidence showing

 both that the position offered was inferior to [the employee’s] former job and that a comparable

 position for which the employee was qualified was open.” Gardea, 915 F.3d at 542 (quoting

 Kallail v. Alliant Energy Corp. Servs., Inc., 691 F.3d 925, 933 (8th Cir. 2012)).

        Here, Plaintiff fails to make a facial evidentiary showing that he is a qualified individual

 because he does not offer any admissible evidence that the positions he was offered were inferior

 to his former position or that a comparable position for which he was qualified was open. Plaintiff

 does not dispute that the reassignments he was offered were at the same rate of pay and hours as

 his original position. Plaintiff’s Declaration states that he requested a “kitting” position and

 worked in such a position for a day and half while the regular employee was away (ECF No. 109,

                                                  46
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 47 of 69 PageID #: 3211



 Ex. 9 ¶¶ 29-30), but he does not offer evidence to identify a specific position that was open and

 that his seniority met. Plaintiff admitted in his deposition he could not name a specific job that

 was open and met his seniority. (Pl. Dep. 384:1-5; 523:20-524:5.) When asked how many kitting

 positions were at the plant, Plaintiff answered, “There’s a whole bunch of ‘em over the plant, so I

 – I don’t have that information. You gotta ask GM for that[.]” (Pl. Dep. 214:8-12.)

        Plaintiff’s evidence is only that he wanted and thought he could perform a kitting position

 and that there were numerous kitting positions in the Assembly Plant. The uncontroverted

 evidence is that “kitting” is a class of jobs available in various departments, each of which has

 varying physical requirements. Kitting positions are filled based on seniority like all other

 positions in the Plant, and there are no part-time or sedentary kitting positions. All kitting positions

 require some degree of sitting and standing, and some degree of lifting, bending, twisting and

 stooping. As a result, Plaintiff’s assertion that there were numerous kitting jobs in the plant is far

 short of what he must establish.

        Plaintiff fails to establish either that the job reassignments GM gave him were inferior to

 his prior permanent job, or that there was a comparable, open position for which he was qualified

 that met his seniority. The Eighth Circuit has long held that a “qualified individual with a disability

 is not entitled to the accommodation of his choice, but only to a reasonable accommodation.”

 Minnihan, 779 F.3d at 813. Plaintiff therefore fails to establish a prima facie case of failure to

 accommodate. Gardea, 915 F.3d at 542; Kallail, 691 F.3d at 933; see also Manning v. General

 Motors, 529 F.Supp.2d 1282, 1290 (D. Kan. 2008) (granting summary judgment to GM where the

 “record is devoid of any evidence that specific jobs were available within the company at the time

 a request for reassignment or transfer would have been made had [plaintiff] been given the

 opportunity to make that request.”); Selecki v. General Motors, 2015 WL 1286961, at *5 (E.D.

 Mich. Mar. 20, 2015) (granting summary judgment on failure to accommodate claim where

                                                   47
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 48 of 69 PageID #: 3212



 plaintiff “failed to come forward with any evidence showing the plant had an available one-handed

 position when he was placed on restriction[.]”). GM is entitled to summary judgment on Plaintiff’s

 ADA failure to accommodate claim.

                 2.   MHRA Disability Discrimination Claim

         “A claim of disability discrimination under section 213.111 of the MHRA requires a

 plaintiff to show that: (1) the plaintiff is legally disabled; (2) the plaintiff was discharged; and (3)

 the disability was a factor in the plaintiff’s discharge.” Hervey v. Missouri Dep’t of Corr., 379

 S.W.3d 156, 160 (Mo. 2012) (en banc.) The MHRA defines “disability” as “a physical or mental

 impairment which substantially limits one or more of a person’s major life activities . . . which

 with or without reasonable accommodation does not interfere with performing the job[.]”

 § 213.010(5), Mo. Rev. Stat. Missouri courts interpret the “statutory definition of disability as

 having two parts: 1) a person must have an impairment that limits major life activity; and 2) with

 or without reasonable accommodation, that impairment must not interfere with performing the

 job[.]” Folsom v. Missouri State Highway Patrol, 580 S.W.3d 645, 651 (Mo. Ct. App. 2019)

 (quoted case omitted). “Unlike its counterpart federal statutes, the Missouri Human Rights Act

 ‘makes the question of whether the job can be performed with or without reasonable

 accommodation a part of the test to determine whether an employee is disabled.’” Id. (quoting

 Medley v. Valentine Radford Commc’ns, Inc., 173 S.W.3d 315, 320 (Mo. App. W.D. 2005)).

         Under Missouri law,

                 Reasonable accommodation does not require an employer to find
                 another job for an employee who is unable to perform the job he was
                 doing, but an employer cannot deny an employee alternative
                 employment opportunities reasonably available under the
                 employer’s existing policies. A plaintiff must show not only that an
                 alternative position was vacant, but that he was qualified for that
                 position.



                                                   48
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 49 of 69 PageID #: 3213



 Folsom, 580 S.W.3d at 651 (Mo. Ct. App. 2019) (quoting Snyder v. ICI Explosives USA, Inc.,

 938 S.W.2d 946, 949 (Mo. App. S.D. 1997)).

         As discussed above with respect to Plaintiff’s ADA claim, Plaintiff fails to identify an

 available, open position he could have been assigned to that his seniority met. In Folsom, the

 plaintiff identified the attributes of the type of position he wanted but never specifically identified

 any open positions to which he wished to transfer. Id. The Missouri Court of Appeals found the

 plaintiff’s testimony that he knew his employer “had all kinds of jobs there, but [he] didn’t

 specifically request a job,” and his inability to identify a particular, available position into which

 he could have been transferred, failed to create a genuine issue of material fact as to whether the

 plaintiff was “disabled” under the MHRA and warranted summary judgment. Id. at 652.

         This case is comparable to Folsom. Plaintiff testified that he wanted a kitting job, asked

 for a kitting job, and GM had “a whole bunch” of kitting jobs, but this testimony does not identify

 a particular, available job into which Plaintiff could have been transferred and that his seniority

 was sufficient for. As a result, Plaintiff’s testimony is insufficient to create a genuine issue of

 material fact as to whether Plaintiff was “disabled” within the meaning of the MHRA. GM is

 entitled to summary judgment on Plaintiff’s MHRA claim in Count III.

                 3.   Failure to Participate in Interactive Process

         Plaintiff’s claim that GM failed to participate in the interactive process in good faith also

 fails. “An employee with a disability must show the following elements to establish his employer

 failed to participate in the interactive process:

                 (1) the employer knew about the employee’s disability; (2) the
                 employee requested accommodation or assistance for his or her
                 disability; (3) the employer did not make a good faith effort to assist
                 the employee in seeking accommodation; and (4) the employee
                 could have been reasonably accommodated but for the employer’s
                 lack of good faith.”


                                                     49
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 50 of 69 PageID #: 3214



 Id. at 813 (quoting Cravens, 214 F.3d at 1021.) The first two elements are undisputed as GM knew

 about Plaintiff’s disability, and Plaintiff requested assistance for his disability.

         The Court finds that GM engaged in the interactive process in good faith as a matter of

 law.    As previously discussed, after Plaintiff injured his back GM provided him with

 approximately ten months of paid leave from late June 28, 2016 to April 11, 2017, either because

 GM could not accommodate his restrictions or Plaintiff’s physician concluded he could not work.

 Once Plaintiff’s paid leave was exhausted, GM placed him on unpaid NJAWR status from April

 13, 2017, to July 9, 2017, because no jobs were available that met Plaintiff’s physician’s

 restrictions of limited standing less than four hours, no repetitive twisting and bending, and no

 sweeping, among others.

         When Plaintiff’s work restrictions were modified by his physician so that he could perform

 some jobs, he voluntarily participated in GM’s ADAPT program, which exists to find temporary

 positions for workers unable to do their regular jobs because of restrictions or disabilities. ADAPT

 is staffed by two UAW Representatives whose primary job function is to place ADAPT

 participants in open positions that meet the employees’ restrictions and seniority under the

 National Collective Bargaining Agreement. Through ADAPT, GM placed Plaintiff in nine

 different jobs of varying descriptions on his shift, the first shift, each of which GM believed met

 Plaintiff’s restrictions. If Plaintiff complained that a job hurt his back when he performed it, GM

 removed him from the job and sent him to ADAPT or Plant Medical. 34




         34
            Plaintiff argues that some jobs he was reassigned to did not meet his physician’s work restrictions
 because they hurt his back. As discussed above in the Facts section, whether a particular job met Plaintiff’s
 work restrictions is a separate issue from whether it hurt his back to perform the job. Plaintiff’s argument
 conflates these issues and is not supported by evidence that any of the proffered jobs failed to meet his
 restrictions.
                                                       50
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 51 of 69 PageID #: 3215



        On several occasions, Plaintiff brought new work restrictions from his physician

 specifically to exclude a job he had been placed into as an accommodation, but that he said caused

 him back pain. Plaintiff admits he asked his physician to put into a note the limitations of no use

 of a hoist, no sweeping, and no assembly line work. Each time Plaintiff complained that a job hurt

 his back or brought new restrictions from his physician, GM continually sought to accommodate

 his changing requirements and looked for new job reassignments that met Plaintiff’s restrictions.

 Plaintiff was satisfied with a temporary kitting job, but he could not retain it because it was the

 permanent job of a more senior employee and thus was not open. Plaintiff bid on a kitting job that

 he wanted but he did not have the seniority to obtain it. Given these extensive efforts by GM, a

 reasonable jury could not find that it acted in bad faith. Faidley, 889 F.3d at 944. GM is entitled

 to summary judgment on this claim.

        B. Plaintiff’s Retaliation Claims

                1.   ADA Retaliation

        Although Plaintiff’s disability discrimination claim fails, he “may still pursue a retaliation

 claim under the ADA as long as [he] had a good faith belief that the requested accommodation

 was appropriate.” Heisler v. Metro. Council, 339 F.3d 622, 632 (8th Cir. 2003) (quotation marks

 and quoted case omitted). The ADA provides that “[n]o person shall discriminate against any

 individual because such individual has opposed any act or practice made unlawful by this chapter.”

 42 U.S.C. § 12203(a). “To survive a motion for summary judgment on a retaliation claim, [a

 plaintiff] must offer direct evidence of retaliation or create an inference of retaliation under the

 McDonnell Douglas burden-shifting framework.” 35 Hutton v. Maynard, 812 F.3d 679, 683 (8th

 Cir. 2016).




        35
          McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-03 (1973).
                                                51
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 52 of 69 PageID #: 3216



        To establish a prima facie case of retaliation a plaintiff must show that (1) he engaged in

 statutorily protected activity; (2) he suffered an adverse employment action; and (3) a causal

 connection exists between the two. Hill v. Walker, 737 F.3d 1209, 1218 (8th Cir. 2013). “A

 retaliation claim under the ADA requires a but-for causal connection between the employee’s

 assertion of his ADA rights and an adverse action by the employer.” Oehmke v. Medtronic, Inc.,

 844 F.3d 748, 758 (8th Cir. 2016) (citing Univ. of Tex. Sw. Med. Ctr. v. Nassar, 133 S. Ct. 2517

 (2013)). The McDonnell Douglas framework ‘requires only a minimal showing before requiring

 the employer to explain its actions’).” Wierman v. Casey’s Gen. Stores, 638 F.3d 984, 994 (8th

 Cir. 2011).

        Once the plaintiff meets this burden, the burden of production shifts to the defendant to

 articulate a legitimate, nondiscriminatory reason for its actions. If the defendant satisfies its

 burden, the plaintiff must show that the defendant’s reason is pretext for unlawful discrimination.

 See E.E.O.C. v. Product Fabricators, Inc., 763 F.3d 963, 972 (8th Cir. 2014). Pretext can be shown

 “either directly by persuading the court that a discriminatory reason more likely motivated the

 employer or indirectly by showing that the employer’s proffered explanation is unworthy of

 credence.” Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 256 (1981).

        Here, Plaintiff filed an EEOC Charge of Discrimination on October 13, 2017, complaining

 that despite his medical restrictions, GM placed him in positions that furthered his injuries although

 positions existed he could perform without accommodation, and was not paying him properly.

 (ECF No. 31-1, Ex. A.) Plaintiff also made multiple requests for accommodation with respect to

 placement in different positions. He therefore engaged in protected activity. Plaintiff was

 terminated from employment on June 28, 2018, so the adverse action element is met.

        Plaintiff asserts that he establishes causation because (1) he repeatedly requested the

 reasonable accommodation of positions that met his work restrictions but GM did not place him

                                                  52
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 53 of 69 PageID #: 3217



 in appropriate positions, and each of these requests were protected activity; and (2) he told a GM

 representative on April 9, 2018, that he filed an EEOC charge because he was not being paid

 correctly and was being placed only in positions that exacerbated his injuries, and one hour later

 was called to a disciplinary interview and informed that GM wanted to terminate his employment.

 GM strongly disputes that Plaintiff establishes the causation element of his prima facie case, but

 the Court is mindful “the threshold of proof necessary to establish a prima facie case is minimal.”

 Logan v. Liberty Healthcare Corp., 416 F.3d 877, 881 (8th Cir. 2005). The Court assumes Plaintiff

 has established a prima facie case of retaliation.

        The burden of production therefore shifts to GM to articulate a legitimate, non-

 discriminatory reason for Plaintiff’s termination. GM asserts that Plaintiff was discharged for

 attendance violations under Document 8 of the National CBA, a contractually mandated

 progressive attendance policy that outlined the consequences of an employee’s failure to show up

 at work when scheduled. Reliance on the Document 8 attendance policy is a facially legitimate,

 non-retaliatory justification for Plaintiff’s termination and satisfies GM’s burden at this stage.

 Compare Cloke v. Federal-Mogul Ignition Co., 2019 WL 3976324, at *8 (S.D. Iowa May 21,

 2019) (violation of three-day no call/no show rule in collective bargaining agreement was a

 legitimate, non-retaliatory reason justifying the plaintiff’s termination).

        Plaintiff must now show that GM’s proffered legitimate, non-retaliatory reason for his

 termination, his attendance violations under Document 8, is pretext for unlawful discrimination.

 “To survive summary judgment, an employee must both discredit the employer’s articulated

 reason and demonstrate the ‘circumstances permit a reasonable inference of discriminatory

 animus.’” Johnson v. Securitas Sec. Servs. USA, Inc., 769 F.3d 605, 611 (8th Cir. 2014) (quoting

 Gibson v. Am. Greetings Corp., 670 F.3d 844, 856 (8th Cir. 2011)). “An employee’s attempt to

 prove pretext requires more substantial evidence of discrimination than required to make a prima

                                                   53
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 54 of 69 PageID #: 3218



 facie case because [courts] view this evidence in light of the reasons articulated by the employer.”

 Id. (cited cases omitted). Ultimately, Plaintiff must show that retaliation was the “but-for” cause

 of his termination. See Oehmke, 844 F.3d at 758.

         As an initial matter, although there is evidence many GM employees received discipline

 under Document 8, there is no evidence GM used Document 8’s attendance policy to retaliate

 generally against employees who requested disability accommodations or engaged in other

 protected activity. 36   Plaintiff argues that while GM’s stated reason for termination under

 Document 8 is an alleged unexcused absence on January 16, 2018, it did not actually terminate

 him until June 28, 2018, and this gap in time shows that GM’s reason is nothing more than pretext.

 In support, Plaintiff cites Ryther v. KARE 11, 108 F.3d 832, 841 (8th Cir. 1997) (long delay

 between non-discriminatory reason for dismissal and actual dismissal suggested defendants had

 age-based discriminatory agenda to terminate plaintiff).

         Here, the delay between Plaintiff’s January 16, 2018, absence from work that formed the

 basis for the final step under Document 8 and his termination does not establish a genuine issue of

 fact as to pretext. Plaintiff did not even return to the plant until approximately March 28, 2018, so

 his absences contributed to the delay, as did GM’s policy of issuing all discipline in person.

 Plaintiff was advised in mid-March 2018 by Chris Welling, his UAW Committeeman, that

 discharge was likely because of the absence; and he appeared at a disciplinary hearing April 9,

 2018, set for the purpose of terminating his employment, at which GM allowed Plaintiff time to

 try and obtain documentation from his physician to substantiate his failure to return in January.




         36
            The record shows that GM treated employees who violated Document 8 the same as Plaintiff,
 discharging forty-six employees under its progressive discipline provisions from 2015 through 2018.
 Plaintiff can point to no other UAW employee who violated the mandatory attendance policy without
 receiving discipline.
                                                  54
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 55 of 69 PageID #: 3219



 Welling and/or Plaintiff then requested a Key 2 Review of GM’s discharge decision, which further

 delayed the termination.

         These facts distinguish this case from Ryther, in which the employer provided no reason

 for the seven-month delay between terminating the plaintiff sportscaster and its receipt of market

 research results that rated him as “underperforming,” which it cited as the reason for the

 termination. 108 F.3d at 835, 841. In Ryther, the long delay “reasonably suggests the defendants

 did not want to provide [plaintiff] an opportunity to address his weaknesses.” Id. at 841. Here,

 Plaintiff offers no reason why the time gap between his January 16, 2018, absence and his June

 2018 termination tends to show that GM’s stated reason for his termination is pretext. Nor does

 Plaintiff establish issues to raise doubt as to GM’s explanation of the reasons for the gap, some of

 which are due to Plaintiff’s own actions. Plaintiff merely contends that the time gap itself is per

 se evidence of pretext. The Court cannot agree. There is no evidence GM delayed in terminating

 Plaintiff to hide a retaliatory motive. The fact that GM did not terminate Plaintiff’s employment

 immediately after he failed to report to work on January 16, 2018, does not demonstrate pretext on

 this record.

         Plaintiff also argues that although he was not terminated until June 28, 2018, he was told

 of GM’s desire to terminate him on April 9, 2018, the very same day he told GM representative

 Al Renaud that he had filed an EEOC charge against GM. The fact that Plaintiff told a GM Labor

 Representative about his EEOC Charge on the same day of a pre-scheduled disciplinary meeting,

 and then was terminated seventy days later, also does not raise a genuine issue of material fact as

 to pretext. Further, Plaintiff knew GM was planning to fire him at least a month before he told

 Renaud about the EEOC Charge, and he knew the April 9, 2018, disciplinary meeting was

 scheduled before he spoke to Renaud.



                                                 55
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 56 of 69 PageID #: 3220



        The Eighth Circuit “has often expressed an inclination to discount temporal proximity due

 to the perceived risk that employees who anticipate discipline or adverse actions might

 preemptively engage in protected conduct to complicate or forestall such discipline or to set the

 stage for later retaliation claims.” Donathan v. Oakley Grain, Inc., 861 F.3d 735, 742 (8th Cir.

 2017) (Title VII case) (citing Wilson v. Ark. Dept. of Human Servs., 850 F.3d 368, 376 (8th Cir.

 2017) (Loken, J., concurring in part and dissenting in part) (interpreting the Nassar standard “as

 instructing lower courts to stop letting contrived retaliation claims hijack or delay legitimate

 employer performance decisions”)). “[E]vidence that the employer had been concerned about a

 problem before the employee engaged in the protected activity undercuts the significance of the

 temporal proximity.” Wierman, 638 F.3d at 1001. “This gives an explanation for the temporal

 proximity other than a retaliatory motive of the employer.” Smith v. Allen Health Sys., Inc., 302

 F.3d 827, 834 (8th Cir. 2002). See also Jackson v. St. Joseph State Hosp., 840 F.2d 1387, 1391

 (8th Cir. 1988) (“Title VII protection from retaliation for filing a complaint does not clothe the

 complainant with immunity for past and present inadequacies, unsatisfactory performance, and

 uncivil conduct[.]”).

        Finally, Plaintiff’s assertion that GM’s failure to accommodate him is evidence of

 retaliation fails for the same reason that his failure to accommodate claim failed:           GM

 accommodated Plaintiff by providing him ten months of paid leave and unpaid NJAWR leave

 when the paid leave was exhausted. It then offered him positions through the ADAPT program

 that it believed met Plaintiff’s work restrictions and, as those restrictions changed, continued to

 offer him positions that it believed met the modified restrictions.

        In short, there is no basis on which a reasonable jury could conclude that GM used the

 mandatory attendance policy contained in Document 8 pretextually to terminate Plaintiff in

 retaliation for his protected activity.   Plaintiff’s unexcused absence was a legitimate, non-

                                                  56
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 57 of 69 PageID #: 3221



 discriminatory reason for terminating his employment. GM is entitled to summary judgment on

 Plaintiff’s ADA retaliation claim.

                  2. MHRA retaliation claim

        Under the MHRA, it is an unlawful discriminatory practice “to retaliate or discriminate in

 any manner” against an employee “because such person has opposed any practice prohibited by

 [the MHRA]” or “has filed a complaint pursuant to this chapter . . . .” § 213.070(2), Mo. Rev.

 Stat. (2017). To make a submissible case of retaliation, Plaintiff is required to demonstrate: (1) he

 complained of discrimination; (2) GM took adverse action against him; and (3) a causal

 relationship existed between the complaint and the adverse action. See McCrainey v. Kansas City

 Mo. Sch. Dist., 337 S.W.3d 746, 753 (Mo. Ct. App. 2011). Further, “Although § 213.070

 proscribes retaliation ‘in any manner,’ the ‘manner’ in which an employer retaliates must

 nevertheless have some adverse impact on the plaintiff before it becomes actionable.” Kader v.

 Board of Regents of Harris-Stowe State Univ., 565 S.W.3d 182, 189-90 (Mo. 2019) (en banc).

        Plaintiff must satisfy the causation standard by demonstrating that his EEOC Charge was

 a “motivating factor” to GM’s termination of his employment. See § 213.010(2) (2017); Bram,

 564 S.W.3d at 795; Hill v. Ford Motor Co., 277 S.W.3d 659, 665 (Mo. 2009) (en banc)

 (recognizing a “causal relationship” exists when retaliation was a “contributing factor” to the

 adverse action, under the then-existing standard).       A motivating factor means the adverse

 employment “decision or action was taken ‘because of’ the person’s protected status.” Bram, 564

 S.W.3d at 795.

        GM argues it is entitled to summary judgment on Plaintiff’s MHRA retaliation claim

 because he did not engage in protected activity, and because Plaintiff does not establish a causal

 connection between his EEOC Charge and his termination.



                                                  57
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 58 of 69 PageID #: 3222



                         a.   Protected Activity

          GM argues that Plaintiff never complained of disability discrimination internally, and that

 requesting an accommodation is not protected activity under the MHRA giving rise to a retaliation

 claim.    To the extent Plaintiff’s MHRA retaliation claim is based on his requests for

 accommodation, GM is entitled to summary judgment because Plaintiff did not engage in protected

 activity under the MHRA. See Li Lin, 594 S.W.3d at 244 (“a mere request for an accommodation

 does not fall within the plain language of either the opposition or participation clause of section

 213.070.1(2)[.])” Plaintiff’s filing of an EEOC Charge in October 2017 is protected activity under

 the MHRA, however.

                         b.   Causal Connection

          GM asserts that the eight-month period between the time Plaintiff filed his EEOC Charge

 and his termination precludes a finding that any alleged adverse actions relate to his engaging in

 statutory protected activity. “In order to survive summary judgment on a [MHRA] retaliation

 claim, . . . a plaintiff generally must present ‘more than a temporal connection between protected

 activity and an adverse employment action.’” Denn v. CSL Plasma, Inc., 816 F.3d 1027, 1036

 (8th Cir. 2016) (quoting Williams v. Trans State Airlines, Inc., 218 S.W.3d 854, 869 (Mo. Ct. App.

 2009), overruled in part on other grounds by Wilson v. City of Kansas City, 598 S.W.3d 888 (Mo.

 2020) (en banc)). In Denn, a seven-week gap in time between the MHRA plaintiff’s filing of a

 charge of discrimination and his termination “weaken[ed] the inference of retaliation that arises

 when a retaliatory act occurs shortly after a complaint.” Id. at 1036-37; see also Medley, 173

 S.W.3d at 325 (holding that a one-month period between protected activity and adverse action was

 insufficient to establish a causal connection in the absence of other evidence).

          Plaintiff’s retaliation claim cannot survive summary judgment because he has failed to

 provide any evidence that his EEOC Charge was a motivating factor to the termination of his

                                                   58
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 59 of 69 PageID #: 3223



 employment. The eight-month gap in time between the filing of his charge and his termination is

 so great that without additional evidence linking Plaintiff’s EEOC Charge to GM’s decision to

 discharge him, any temporal connection between these events is insufficient to raise a genuine

 issue of material fact. See Williams, 281 S.W.3d at 869.

        As discussed above, Plaintiff has failed to undermine GM’s lawful explanation for why it

 terminated his employment: his unexcused absence on January 16, 2018, that required termination

 under the mandatory attendance policy in Document 8. Because “filing a complaint does not clothe

 [a plaintiff] with immunity for past and present inadequacies,” Plaintiff’s failure to comply with

 GM’s attendance policy “overwhelms any temporal relationship between his discrimination

 complaint and subsequent firing.” Denn, 816 F.3d at 1037.

        Plaintiff asserts he raises a fact issue as to causation because he told GM’s Labor

 Representative about his filing of the EEOC Charge shortly before his scheduled April 9, 2018,

 disciplinary hearing. As previously stated, the record indicates Plaintiff knew he was likely to be

 terminated a month before the disciplinary hearing because of his January 16, 2018, absence, and

 his attendance problems and discipline therefor preceded even Plaintiff’s back injury in June 2016.

 Under these circumstances, Plaintiff’s statement to GM’s Labor Representative about his EEOC

 Charge fails to give rise to a fact issue regarding whether the protected activity was a factor

 motivating his termination.

        Plaintiff has failed to point to any evidence showing that his discrimination complaint was

 a “motivating factor” to any adverse action taken by GM. Accordingly, no genuine issue of

 material fact remains as to whether any “causal relationship” exists between these two events. See

 id. GM is entitled to summary judgment on Plaintiff’s MHRA retaliation claim in Count IV.




                                                 59
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 60 of 69 PageID #: 3224



         C. Plaintiff’s Workers Compensation Discrimination Claim

         Count V of the complaint is a claim for retaliation as a result of Plaintiff’s exercise of his

 right to file a claim under the Missouri Workers’ Compensation statute, § 287.780, Mo. Rev. Stat.

 (2017). Retaliation pursuant to the Missouri Workers’ Compensation statute “is a statutory

 exception to the at-will employment doctrine.” Templemire v. W & M Welding, Inc., 433 S.W.3d

 371, 376-77 (Mo. 2014) (en banc). To establish a claim under the statute, a plaintiff must prove:

 (1) he was employed by the defendant before the injury; (2) he exercised a right under the Missouri

 Workers’ Compensation statute; (3) the defendant discriminated against or discharged the plaintiff;

 and (4) the plaintiff’s exercise of rights under the statute was a motivating factor in his termination.

 Mo. Rev. Stat. § 287.780 (2017); Templemire, 433 S.W.3d at 384.

         The parties agree that the “motivating factor” standard is appropriate on Plaintiff’s

 workers’ compensation retaliation claim. For purposes of the statute, the term “‘motivating factor’

 shall mean that the employee’s exercise of his or her rights under this chapter actually played a

 role in the discharge or discrimination and had a determinative influence on the discharge or

 discrimination.” § 287.780.

         GM moves for summary judgment on the basis that Plaintiff cannot establish the fourth

 element of the claim, causation. GM asserts that the record shows it terminated Plaintiff pursuant

 to Document 8 of the National CBA, and the termination was wholly unrelated to Plaintiff’s filing

 of his workers’ compensation claims or his exercise of any right under the statute, as demonstrated

 by the significant time gap between Plaintiff’s filing of the claims and his discharge. Plaintiff

 continued to work for GM for more than two years after he filed both of his workers’ compensation

 claims. GM establishes that it received more than 3,200 workers’ compensation claims from 2015

 to 2018, that a majority of those employees who filed claims remain employed with it, and Plaintiff



                                                   60
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 61 of 69 PageID #: 3225



 has not pointed to any comparators whose workers’ compensation claims were processed or

 handled differently than his.

        Plaintiff responds that while workers’ compensation claims on average are resolved within

 15.7 months, GM chose to litigate Plaintiff’s claim for over three years. Plaintiff argues without

 citation to any evidence of record that if GM had resolved his claim in a timelier manner, he “could

 have had better placement opportunities and also would have had the option to participate in leave

 with pay, and would not have been forced into taking leave without pay.” (ECF No. 106 at 19.)

 Plaintiff also claims that after he filed his workers’ compensation claims, GM began to treat him

 with hostility, for example, by making it more and more difficult for Plaintiff to submit his working

 restrictions so he could be placed in an appropriate position. In support, Plaintiff cites paragraphs

 36 and 37 of his Declaration (ECF No. 109).

        Plaintiff’s assertion that he was treated with increasing hostility after he filed his workers’

 compensation claim is not factually supported by the cited paragraphs of Plaintiff’s Declaration,

 and therefore the Court does not discuss it further. 37

        Plaintiff’s assertion that GM retaliated against him by contesting his workers’

 compensation claim and precluding him from being eligible for additional paid leave, as opposed

 to unpaid NJAWR leave, does not state a claim for workers’ compensation retaliation, much less

 establish the existence of a genuine issue of material fact. The Missouri Supreme Court and the

 Eighth Circuit have rejected similar claims of workers’ compensation discrimination or retaliation




        37
            See Pl.’s Declaration (ECF No. 109):
          “36. On October 16, 2017, I returned to work after being placed on a NJAWR leave.
           37. My personal doctor prepared restrictions for me but did not check the line next to the
 restrictions.”

                                                   61
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 62 of 69 PageID #: 3226



 as precluded by the Missouri Workers’ Compensation Law’s (“MWCL”) exclusivity provision,

 § 287.120.2, Mo. Rev. Stat. 38

         Closely on point with this case is Lambrich v. Kay, 507 S.W.3d 66 (Mo. Ct. App. 2016),

 in which the plaintiff asserted a workers’ compensation retaliation claim after his employer placed

 him on indefinite sick leave (“ISL”) without pay because of conflicting medical opinions as to his

 physical condition. Id. at 78. Similar to Plaintiff’s NJAWR status in this case, ISL was an

 administrative status assigned to employees who are unable to work and that protects an

 employee’s position and seniority in the event the employee returns to work. Id. at 69 n.3. The

 trial court held that the plaintiff’s retaliation allegations concerning unpaid leave were barred as a

 matter of law by the MWCL’s exclusivity provision, and the Missouri Court of Appeals affirmed.

 Id. at 78-80. In addition, the trial court held on the merits that placing the plaintiff on unpaid leave

 was neither discrimination nor a discharge under the third element of the workers’ compensation

 retaliation prima facie case. The Missouri Court of Appeals affirmed. Id. at 80.

         The plaintiff in Lambrich also alleged workers’ compensation discrimination where his

 employer “require[ed] Plaintiff to perform specific tasks after being advised those tasks would

 cause Plaintiff further injury or aggravate his existing injuries” and “require[ed] Plaintiff to return

 to work after doctors had advised Defendants he had not been cleared to return to his regular job

 duties.” Id. at 77. The trial court dismissed these claims as barred by the MWCL’s exclusivity

 provision and the court of appeals affirmed. Id. This is fatal to Plaintiff’s comparable claims.

         Similarly, in Felts v. Ford Motor Co., 916 S.W.2d 798 (Mo. Ct. App. 1995), rev’d in part

 on other grounds by McCracken v. Wal-Mart Stores East, LP, 298 S.W.3d 473 (Mo. 2009) (en



         38
           Section 287.120.2, Mo. Rev. Stat., states: “The rights and remedies herein granted to an employee
 shall exclude all other rights and remedies of the employee, his wife . . . at common law or otherwise, on
 account of such accidental injury or death, except such rights and remedies as are not provided for by this
 chapter.”
                                                      62
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 63 of 69 PageID #: 3227



 banc), the plaintiff alleged that as acts of discrimination and retaliation, his employer “placed him

 upon disability instead of continuing to provide Workers’ Compensation benefits and gave him a

 job he was medically unable to perform.” Id. at 802. The Missouri Court of Appeals held the

 claims were properly dismissed because “[b]oth of the alleged wrongs committed by Ford against

 Felts are subjects within the exclusive jurisdiction of the [MCWL].” Id.

        The plaintiff in Felts also alleged that Ford discriminated against him through the

 administration of his workers’ compensation claim and the denial of workers’ compensation

 benefits, but the court of appeals held these claims were also barred by the MWCL’s exclusivity

 provision. Felts, 916 S.W.2d at 802-03. This holding precludes Plaintiff’s retaliation claim to the

 extent it is based on GM contesting and allegedly causing delay in resolving his claim.

        In sum, Plaintiff’s workers’ compensation retaliation claim is based on allegations that GM

 placed Plaintiff on NJAWR leave, did not accept his physician’s work restrictions, assigned him

 to jobs that caused him further injury, and contested and delayed his workers’ compensation

 claims. The claim must fail because each allegation is barred by the MCWL’s exclusivity

 provision. See Lambrich, 506 S.W.3d at 78-80; Felts, 916 S.W.2d at 802-03.

        Moreover, GM would be entitled to summary judgment on the merits of Plaintiff’s

 workers’ compensation retaliation claim even if the exclusivity bar did not apply. As discussed

 previously, GM has established that it terminated Plaintiff’s employment pursuant to Document 8.

 “Causation does not exist for purposes of a workers’ compensation retaliation claim if the basis

 for the employee’s discharge is valid and nonpretextual.” Stephenson v. Raskas Dairy, Inc., 26

 S.W.3d 209, 212-13 (Mo. Ct. App. 2000) (cited case omitted). Plaintiff does not establish the

 existence of a genuine issue of material fact as to the causation element of his retaliation claim

 because he does not present evidence to show that GM’s nondiscriminatory reason for his

 termination is pretextual and that retaliation had a motivating influence on its decision to discharge

                                                  63
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 64 of 69 PageID #: 3228



 him. See § 287.780. The fact that Plaintiff continued to work for GM for two years after filing

 his claims, during which time GM provided him with ten months of paid leave, NJAWR leave,

 and multiple job placements in an attempt to accommodate his work restrictions, weakens any

 inference of retaliation to the point of nonexistence.

         As a result, GM’s motion for summary judgment will be granted on Plaintiff’s workers’

 compensation retaliation claim in Count V.

         D. Plaintiff’s Race Discrimination Claims

         In Counts VI and VII, Plaintiff asserts claims for race discrimination in violation of Title

 VII and the MHRA, respectively. Plaintiff’s race discrimination claims are based entirely on

 actions by GM’s Wentzville Plant Medical Director, Dr. Anil Gupta. Plaintiff alleges that Dr.

 Gupta harassed him regarding his work restrictions and imposed more strict and unnecessary

 requirements on Plaintiff because of his race; attempted to interfere with Plaintiff’s employment

 because of his race; and was hostile with Plaintiff, made fun of him, cut him off, and talked to

 Plaintiff in a condescending manner because of his race. (ECF No. 31, ¶¶ 106-108 (Title VII);

 ¶¶ 115-117 (MHRA).)

         Plaintiff has the initial burden of establishing a prima facie case of race discrimination,

 which requires him to show that (1) he was a member of a protected class, (2) he met GM’s

 legitimate employment expectations, (3) he suffered an adverse employment action, and (4) the

 circumstances give rise to an inference of discrimination based on race. Grant v. City of

 Blytheville, Ark., 841 F.3d 767, 773 (8th Cir. 2016). While the “burden of establishing a prima

 facie case . . . is not onerous,” Plaintiff “must satisfy every element of his prima facie case, carrying

 at all times the ‘ultimate burden of proof and persuasion’ to establish that the employer

 discriminated against him on an impermissible basis.” Grant, 841F.3d at 773 (quoting Torgerson,

 643 F.3d at 1046-47).

                                                    64
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 65 of 69 PageID #: 3229



        Under the McDonnell Douglas burden-shifting framework, “Establishment of the prima

 facie case in effect creates a presumption that the employer unlawfully discriminated against the

 employee.” Texas Dept. of Cmty. Affairs, 450 U.S. at 254; McDonnell Douglas, 411 U.S. at 802-

 03. If the plaintiff states a prima facie case for discrimination, the burden then shifts to the

 defendant to articulate a legitimate, nondiscriminatory reason for its actions. St. Mary’s Honor

 Ctr. v. Hicks, 509 U.S. 502, 506-08 (1993).

        Similarly, MHRA § 213.055 prohibits employers from engaging in discriminatory

 employment practices, including wrongful termination. The MHRA defines “discrimination” to

 include “any unfair treatment based on race, color, religion, national origin, ancestry, sex, age as

 it relates to employment, disability, or familial status as it relates to housing.” § 213.010(c)(5),

 Mo. Rev. Stat. As to plaintiff’s MHRA race discrimination claim, the Court will “primarily apply

 Missouri law but may also apply federal employment discrimination law to the extent federal law

 is ‘applicable and authoritative under the MHRA.’” Heuton, 930 F.3d at 1019 (quoted case

 omitted). “In deciding a case under the MHRA, [Missouri] appellate courts are guided by both

 Missouri law and federal employment discrimination caselaw that is consistent with Missouri

 law.” Li Lin, 594 S.W.3d at 242.

        GM moves for summary judgment arguing that Plaintiff’s race discrimination claims fail

 because he admits Dr. Gupta was not involved in any adverse employment actions. GM states that

 Plaintiff admits Dr. Gupta did not make any decisions related to Plaintiff’s discipline, approval of

 benefits including leaves of absence, his job placement, or his termination. GM also asserts that

 the record is devoid of evidence that race was a motivating factor in its decisions related to

 Plaintiff, as it presents undisputed evidence that half of the employees discharged at the Wentzville

 Plant based on absences more than twenty-four months old were white and half were Black,

 representative of the Plant’s workforce.

                                                  65
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 66 of 69 PageID #: 3230



         Plaintiff responds that Dr. Gupta had a significant role in Plaintiff’s job placement and

 restrictions as well as the power to cover Plaintiff from absences due to ongoing medical

 restrictions, so there is “no doubt” he had the ability to deprive Plaintiff of his employment

 opportunities or otherwise adversely affect his status as a GM employee. Plaintiff asserts that Dr.

 Gupta had a role in adverse employment action against Plaintiff and his termination by refusing to

 accept Plaintiff’s medical restrictions, imposing unnecessary and burdensome requirements on

 Plaintiff to continue with work restrictions, and asking Plaintiff’s personal physician to agree to

 reduce Plaintiff’s restrictions so Plaintiff would be eligible for work on the assembly line. Plaintiff

 further asserts that Dr. Gupta made racially derogatory comments to Plaintiff including the

 implication that he was lazy and did not want to work, which is directly linked to Plaintiff’s failure

 to be placed in a job with reasonable accommodations and his termination. (Pl. Dep. 527:8; 528:4-

 6.)

         Here, assuming Plaintiff has established the first three elements of his prima facie case, he

 fails to establish that a genuine issue of material fact remains as to whether the circumstances give

 rise to an inference of discrimination based on race, or that race was a motivating factor to the

 termination of his employment. Plaintiff’s allegations concerning Dr. Gupta do not raise a genuine

 issue of material fact as to this part of his case.

         It is undisputed Plaintiff had reached Step 5 of the six steps of the Document 8 discipline

 process before his first appointment with Dr. Gupta in 2017, and that Dr. Gupta played no role in

 any discipline under Document 8 and did not participate in the decision to terminate Plaintiff’s

 employment. Dr. Gupta and all of the witnesses with knowledge of the disciplinary process

 confirm Dr. Gupta’s absence from the process. Plaintiff’s unsupported belief that Dr. Gupta had

 a “say so” in the discipline process does not raise a genuine issue of material fact to the contrary,

 or as to whether Plaintiff’s race was a factor in his termination.

                                                       66
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 67 of 69 PageID #: 3231



        Plaintiff broadly asserts that Dr. Gupta could “cover” absences, but this is an

 overgeneralization that is both inaccurate and immaterial. The evidence is that Dr. Gupta’s

 authority to cover absences applies only in limited situations, and Plaintiff does not show evidence

 that Dr. Gupta had the authority to cover his absence that is at issue in this case, the one starting

 on January 16, 2018, or that any purported failure to exercise that authority by Dr. Gupta was

 motivated by racial discrimination. Plaintiff admits that both GM Labor Representative Rowena

 Rutledge and UAW Committeeman Chris Welling advised him to get a note from his own doctor

 covering his January 2018 through March 2018 absences (particularly January 16, 2018), which

 Plaintiff failed to do. The evidence shows that Plaintiff failed to follow the proper procedure for

 having his January 16, 2018, and subsequent absences covered, which left him subject to discipline

 under Document 8. The records shows that GM Plant Medical, under Dr. Gupta’s leadership, had

 excused Plaintiff’s absences several times when he followed the appropriate procedure.

        Plaintiff has no evidence that Dr. Gupta intentionally discriminated against him on the basis

 of race. Plaintiff’s allegations that Dr. Gupta refused to accept Plaintiff’s medical restrictions,

 imposed unnecessary and burdensome requirements on Plaintiff to continue with work restrictions,

 and asked Plaintiff’s personal physician to agree to reduce Plaintiff’s restrictions so Plaintiff would

 be eligible for work on the assembly line are, on their face, unrelated to Plaintiff’s race and do not

 justify an inference of racial animus.

        Plaintiff admits that Dr. Gupta never used any racial slurs or other overtly racial language

 but was rude and interrupted Plaintiff. Plaintiff contends racial animus can be inferred from

 exchanges where Dr. Gupta said he felt like Plaintiff wanted to stay home, and didn’t really care

 if Plaintiff wanted to stay home or not. Plaintiff testified Dr. Gupta’s statements implied he was

 lazy, which Plaintiff interpreted as racist. Dr. Gupta’s comments are facially race-neutral and

 Plaintiff’s subjective interpretation of them does not warrant an inference of racial animus on Dr.

                                                   67
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 68 of 69 PageID #: 3232



 Gupta’s part. “Facially race-neutral statements, without more, do not demonstrate racial animus

 on the part of the speaker.” Twymon v. Wells Fargo & Co., 462 F.3d 925, 934 (8th Cir. 2006)

 (white supervisors’ comments that Black plaintiff “didn’t know [her] place” or how to be

 “Midwest nice” were facially race-neutral and did not show racial animus) (citing Putman v. Unity

 Health Sys., 348 F.3d 732, 735 (8th Cir. 2003) (noting that statements that plaintiff was not

 “humble enough” and was “too prideful” were facially race-neutral and were not direct evidence

 of discrimination)). See also Arraleh v. County of Ramsey, 461 F.3d 967, 979 (8th Cir. 2006)

 (affirming judgment for employer where coworkers referred to plaintiff as “lazy” and “not up to

 standard” because the terms were “wholly unrelated to [plaintiff’s] race or national origin or had

 [only] a tenuous connection to them”).

        The record shows Dr. Gupta often could be brusque, rude, and had a poor “bedside manner”

 in his dealings with Plaintiff and other GM employees. Anti-discrimination laws do not establish

 codes of civility in the workplace, however. “Conduct that is merely rude, abrasive, unkind, or

 insensitive does not come within the scope of the law.” Watt v. Brennan, 2015 WL 5735226, at

 *15 (E.D. Mo. Sept. 29, 2015) (quoting Shaver v. Independent Stave Co., 350 F.3d 716, 721 (8th

 Cir. 2003)). Further, as stated above, none of Dr. Gupta’s actions or comments related to the

 decisional process.

        Because Plaintiff does not establish a genuine issue of material fact as to whether the

 circumstances give rise to an inference of discrimination based on race, or whether his race was a

 motivating factor in GM’s decision to terminate his employment, GM is entitled to summary

 judgment on Plaintiff’s Title VII and MHRA race discrimination claims.

 Conclusion

         Plaintiff has made an extraordinary effort in this case to create factual disputes with

 respect to each of his causes of action, even as to seemingly extraneous issues. “Even if some

                                                68
Case: 4:18-cv-01243-RLW Doc. #: 133 Filed: 06/25/20 Page: 69 of 69 PageID #: 3233



 factual dispute exists, the movant is entitled to summary judgment if the evidence, taken as a

 whole, is so one-sided that a fair-minded trier of fact could not find for the nonmoving party.”

 Ball, 870 F.3d at 727 (citing Anderson, 477 U.S. at 252). That is the case here. As to each cause

 of action, the evidence of record as a whole could not lead a rational trier of fact to find for Plaintiff.

 For the reasons discussed above, the Court will grant Defendant GM’s motion for summary

 judgment in all respects.

         Accordingly,

         IT IS HEREBY ORDERED that Defendant General Motors, LLC’s Motion for Summary

 Judgment is GRANTED. [ECF No. 95]

         An appropriate Judgment will accompany this Memorandum and Order.




                                                      __________________________________
                                                      RONNIE L. WHITE
                                                      UNITED STATES DISTRICT JUDGE


 Dated this 25th day of June, 2020.




                                                     69
